           Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 1 of 95




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS


LARRY KLAYMAN
7050 W. Palmetto Park Rd
Boca Raton, FL, 33433

                  Plaintiff,                                           COMPLAINT
v.
                                                                  Case No: 20-cv-1014
JULIA PORTER
515 5th St NW
Washington, DC 20001

and

HAMILTON FOX, III,
515 5th St NW
Washington, DC 20001

and

LAWRENCE K. BLOOM
515 5th St NW
Washington, DC 20001


                  Defendants.

I.     INTRODUCTION

       Plaintiff Larry Klayman (“Mr. Klayman”) hereby sued Defendants Julia Porter

(“Defendant Porter”), Hamilton Fox, III (“Defendant Fox”), and Lawrence K. Bloom

(“Defendant Bloom”) for tortious interference and abuse of process.

II.    JURISDICTION AND VENUE

       1.      This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.




                                               1
          Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 2 of 95




        2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(3) in that this is a district in

which the defendants are subject to the court’s personal jurisdiction with respect to this action as

the acts and practices alleged herein occurred and caused damage in this district.

III.    PARTIES

        3.      Plaintiff Larry Klayman (hereafter Plaintiff Klayman or Mr. Klayman), is citizen

of Florida and an attorney and public interest advocate, author, columnist and syndicated radio talk

show host (“Special Prosecutor with Larry Klayman” on Radio America) and private attorney who

practices and broadcasts in this district and nationally.

        4.      Defendant Porter is an individual and is employed as Bar Deputy Disciplinary

Counsel at Office of Bar Disciplinary Counsel (“ODC”) in the District of Columbia.

        5.      Defendant Fox is an individual and is employed as Bar Disciplinary Counsel at

ODC in the District of Columbia.

        6.      Defendant Bloom is an individual and is employed as a Staff Attorney at ODC in

the District of Columbia.

        7.      On information and belief, each and every Defendant is a citizen of the District of

Columbia.

IV.     STANDING

        8.      Mr. Klayman has standing to bring this action because he has been directly

affected and victimized by the unlawful conduct complained herein. His injuries are proximately

related to the conduct of Defendants, each and every one of them acting in concert jointly and

severally in this district.

V.      FACTS

                                      BACKGROUND FACTS




                                                    2
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 3 of 95




       9.     ODC was created in 1972 as a result of the Court Reorganization Act, which

established the D.C. Court of Appeals. Pursuant to Rule XI of the D.C. Court of Appeals Rules

Governing the Bar, the Office of Bar Disciplinary Counsel purports to serve as the chief

prosecutor for attorney disciplinary matters involving active or inactive attorneys who are

members of the D.C. Bar. Until recently, its mission statement was as follows: “In this capacity,

the Office of Disciplinary Counsel has and claims and admits to have a dual function: to protect

the public and the courts from unethical conduct by members of the D.C. Bar and to protect

members of the D.C. Bar from unfounded complaints.”

       10.    Defendants have ignored this requirement and have engaged in the equivalent of

a partisan politically based agenda and in effect a “jihad” to have Mr. Klayman removed from

the practice of law, after Klayman’s 40 year history of continuously been a member in good

standing of the District of Columbia Bar. Mr. Klayman has been a member continuously in good

standing of The Florida Bar for almost 43 years. See Exhibit 1 – Certificate of Good Standing

and Biography.

       11.    Indeed, Defendant Porter admitted as much at a hearing in a disciplinary matter

where they could not even obtain a preliminary non-binding finding by a Board of Professional

Responsibility Ad Hoc Hearing Committee that Mr. Klayman had violated any ethical rule of the

bar. Attached as Exhibit 2 is a copy of this preliminary non-binding finding. During the closing

argument at the hearing which led to this finding, Defendant Porter on behalf of herself and ODC

incredibly proclaimed and admitted that it was her and ODC’s position that Plaintiff Klayman

“should not continue to have the privilege of being a lawyer.” Exhibit 3. This is Defendants’

admitted agenda.




                                               3
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 4 of 95




       12.     As part of their scheme to severely and irreparably harm and damage Mr.

Klayman by attempting to remove him from the practice of law, Defendants have chosen to use

the tactic of harassing and financially harming Plaintiff Klayman, if not bankrupting him, by a

series of bar proceedings that lack merit, but which incur huge attorney time, resources and

monies to defend. Thus, even when they fail in their attempts to have Mr. Klayman disbarred,

they are attempting to accomplish the same purpose by destroying his legal practice and he and

his family’s well-being financially by having to defend, at huge cost in terms of legal fees, costs

and time, their frivolous attempts, at District of Columbia taxpayer expense but not their own, to

have him removed from the practice of law in the District of Columbia.

       13.     It is apparent that Defendants’ attempts to remove Plaintiff Klayman from the

practice of law stem from his conservative, pro-Trump public and private advocacy as the

founder of both Judicial Watch and now Freedom Watch, which they abhor. While this

regrettably is a sign of the times in the highly charged political atmosphere of the nation’s

capital, this conduct is both unethical and illegal nevertheless.

       14.     Indeed this is the same ODC that entertained a frivolous bar complaint by leftist

law professors, including avowed communist law professor Michael Tiger, filed against

Kellyanne Conway for statements made on television,1 as well as recent frivolous complaints

again by leftist law professors who included former assistant ODC counsel Michael Frisch,

against even Attorney General William Barr. 2 On the other hand, this ODC refused to investigate

a complaint filed by attorney Ty Clevenger against David Kendall, Hillary Clinton’s attorney

that allegedly aided in the destruction of emails and thus an obstruction of justice pertaining to



1 https://www.washingtonpost.com/politics/law-professors-file-misconduct-complaint-against-
kellyanne-conway/2017/02/23/442b02c8-f9e3-11e6-bf01-d47f8cf9b643_story.html
2 https://abovethelaw.com/2020/07/bill-barr-racks-up-yet-another-bar-complaint/




                                                  4
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 5 of 95




the Benghazi scandal 3 . These are just a few examples of their politically based selective

prosecutions. It is clear that ODC has been systematically targeting conservatives and

Republicans, including Mr. Klayman.

       15.     Defendant Fox has made his leftist political ideals known, as he has contributed

heavily to Democratic presidential campaigns as well as other leftist Democrats.

       16.     Not coincidentally, Defendant Porter and ODC have engaged in similar unethical,

if not illegal, tactics with regard to other members of the District of Columbia Bar who they

arrogantly decide for themselves, for whatever improper reason, should no longer have the

privilege of practicing law in the District. Another District of Columbia lawyer, J.P.

Szymkowicz, filed a complaint for similar unethical and illegal conduct, which has given rise to

an unprecedented internal Board of Professional Responsibility (“Board”) review of the

unethical and illegal conduct of Defendant Porter and ODC. Such an internal review is almost

unheard of in the annals of the history of ODC and the Board. Exhibit 4.

             FACTS PERTAINING DIRECTLY TO MR. KLAYMAN’S CLAIMS

       17.     On June 11, 2020, the District of Columbia Court of Appeals (“DCCA”) issued a

90-day suspension order against Mr. Klayman regarding an alleged conflict of interest that

occurred over a decade ago, a more than incredible twelve years ago to be exact.               This

disciplinary action is time barred under the laws of Texas, as set forth below. Defendants, on

information and belief, knew that reciprocal discipline is time barred in Texas, before they

intentionally sent the above-mentioned letter and on information and belief engaged in other ex




3 https://personalliberty.com/state-bar-prosecutors-flouting-law-protecting-hillary-clinton-
lawyers/



                                                 5
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 6 of 95




parte communications with this Court to interfere with his cases for clients in his district and

harm Plaintiff Klayman as alleged herein. Klayman v. Porter et al, 3:20-cv-2526 (N.D. Tx.).

       18.     Plaintiff Klayman decided to challenge the DCCA’s order via Petition for

Rehearing by the Panel as well as a Petition for Rehearing En Banc.

       19.     Defendants were at all material times aware that Mr. Klayman was challenging

the DCCA order, and that there had been no conclusory order from the DCCA.

       20.     While Mr. Klayman’s challenge was still pending, and there had been no

conclusory order from the DCCA, Defendants decided to tortuously interfere with Mr.

Klayman’s profession as a conservative public interest attorney by sending out ex parte letters,

which were not copied on Mr. Klayman to various courts that Mr. Klayman is admitted and/or

licensed to practice in notifying them of the DCCA order.

       21.     These letters were sent out behind Mr. Klayman’s back, without Mr. Klayman’s

knowledge or consent, and he only learned of such letters when the U.S District Court for the

Northern District of Texas (“NDTX”) posted one on its docket, a considerable period after

Plaintiff Klayman politely asked the NDTX to disclose how it had learned of the June 11, 2020

order of the DCCA. When asked this question, the Honorable Jane Boyle, who is presiding over

potential reciprocal discipline in the NDTX , did not disclose the letter but suggested that she had

learned of it through the media.

       22.     On information and belief, Defendants sent out ex parte letters to all of the state

and federal courts, including but not limited to this one, the U.S. District Court for the Northern

District of Texas, that he is admitted to practice in, despite any express authority under the

District of Columbia Rules of Professional Conduct to do so.




                                                 6
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 7 of 95




       23.      Mr. Klayman has asked Defendants to provide copies of these ex parte

communications, but Defendants have flatly refused to do so, evidencing that they know they

have something to hide.

       24.      As referenced above, among the many ex parte letters and likely other ex parte

communications came and were directed to the U.S. District Court for the Northern District of

Texas, Exhibit 5, where Mr. Klayman had pending a class action lawsuit against Defendants The

People’s Republic of China to seek redress for the damages caused by the ongoing worsening

pandemic. (3:20-cv-656). Mr. Klayman has also filed a lawsuit, which is currently on appeal, on

behalf of African American police officer and Texas congressional candidate, Demetrick Pennie,

over libel and defamation from the Dallas Morning News, which was alleged to have acted in

concert with other Defendants, some of which are public officials. (3:19-cv-1945).

       25.      This ex parte letter was signed by Defendant Bloom, and prepared and sent by

Defendants, working together in concert.

       26.      Defendants sent this ex parte letter despite the fact that they knew that the

severely delayed District of Columbia disciplinary proceeding and subsequent DCCA order

would at a minimum have been subject to a statute of limitations, or at a minimum, laches in

Texas. See Gamez v. State Bar of Tex., 765 S.W.2d 827, 833 (Tex. App.—San Antonio 1988,

writ denied).

       27.      As a result of Defendants’ conduct, the Honorable Jane Boyle (“Judge Boyle”) in

the NDTX opened a disciplinary case against Mr. Klayman regarding reciprocal discipline.

(3:20-mc-00043).

       28.      Even though Mr. Klayman has not exhausted his challenge of the DCCA’s order

to this day, Judge Boyle had precipitously ordered the clerk of this Court to remove Mr.




                                               7
          Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 8 of 95




Klayman’s electronic filing privilege, preventing him from filing pleadings in the ongoing case

against the People’s Republic of China.

         29.   Previously, before even imposing reciprocal discipline, however improper and

without due process, she ordered Mr. Klayman not to file any more cases in this Court. (3:20-

mc-00043, ECF No. 6).

         30.   As set forth in the attached email from Mr. Klayman to Defendant Fox on August

9, 2020, Defendants had no authority to contact the other state and federal courts regarding the

DCCA order, and that their conduct amounted to tortious interference and abuse of process. See

Exhibit 5.

         31.   Now, Defendants have once again engaged in the same misconduct, which

amounts to an illegal abuse of process, before this Honorable Court.

         32.   Mr. Klayman currently has a case before this Court, styled Corsi v. Infowars, LLC

et al, 1:20-cv-298 (the “Infowars Case”). Mr. Klayman represents himself pro se in that matter.

         33.   When Mr. Klayman tried to file electronically in the Infowars Case, his ECF login

would not allow him to file electronically, much like what happened in the Northern District of

Texas.

         34.   Upon inquiring with this Court’s ECF help desk, Mr. Klayman was informed that

his filing privileges had been revoked due to the DCCA order.

         35.   Thus, it appears that Defendants have again tortuously interfered again by sending

out and on information and belief engaging in other ex parte communications to this Court,

behind Mr. Klayman’s back and without copying him on any correspondence and/or other ex

parte communications, in order to harm him and his ability to practice law.




                                                8
          Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 9 of 95




        36.     As a result, not only has Mr. Klayman been irreparably harmed and more

importantly his clients, including himself in a pro se capacity, have been severely harmed

without just cause.

VI.     CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION
                                        Tortious Interference

        37.     Mr. Klayman repeats and re-alleges all of the previous allegations of the entirety

of this Complaint, with the same force and effect, as if fully set forth herein again at length.

        38.     Mr. Klayman had ongoing business relationships and/or prospective business

relationships with clients in the cases before this Court

        39.     Defendants knew of the business relationships and/or contracts between Mr.

Klayman and his clients, as well as his own representation pro se before this Court, for which he

no longer can even file pleadings pro se on his own behalf as a result of Defendants abuse of

process and other illegal actions.

        40.     Defendant willfully and intentionally and vindictively interfered by sending out a

letter notifying and engaging in other abuses of processes through ex parte communications with

this Court about the DCCA’s challenged order, although they had no authority to do so. On

information and belief Defendants have also engaged in a series of improper ex parte

communications with this Court, which resulted in Mr. Klayman not even being able to file

pleadings on his own behalf pro se in the Infowars case.

        41.     As a direct and proximate result of Defendants’ actions, Mr. Klayman has been

left unable or impaired to litigate before this honorable Court for himself and clients, and

therefore has suffered irreparable harm to his reputation, his business and person and his calling,

as well as to his clients’ interests.



                                                  9
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 10 of 95




                                 SECOND CAUSE OF ACTION
                                      Abuse of Process

        42.     Mr. Klayman repeats and re-alleges all of the previous allegations of the entirety

of this Complaint, with the same force and effect, as if fully set forth herein again at length.

        43.     Defendants have abused process by prematurely notifying and on information an

belief engaging in other ex parte contacts with courts and state bars, and in particular this Court,

in which Mr. Klayman is admitted to practice of the DCCA order, despite having no authority to

do so, especially since Mr. Klayman had not exhausted his constitutional rights to challenge the

order. As set forth above, any reciprocal disciplinary action in this Court is time-barred and

Defendants knew or had reason to know of this before they set out to intentionally interfere with

and abuse process, all with the design and intent to vindictively harm Plaintiff Klayman and his

clients’ interests.

        44.     The unethical and illegal conduct of Defendants constitutes abuse of process

because they have misused the attorney discipline process to try to harass and financially and

otherwise harm Mr. Klayman by preventing him from practicing in jurisdictions, and in

particular this jurisdiction, where he is not suspended.

        45.     Defendants possessed an ulterior motive insofar as they are driven by a personal

animus and vendetta, based in part on political ideological differences, in order to have Plaintiff

Klayman removed from the practice of law, harm his and his clients’ interests and have Plaintiff

Klayman bankrupted as a result of the enormous time and monies required to put on a defense.

        46.     This abuse of process, as pled herein, has caused and is continuing to cause severe

and irreparable damage to Plaintiff Klayman, as well as to his clients’ interests.

        47.     Defendants, each and every one of them, are not above ethics and the law and

have no immunity for their actions, as they were undertaken in contravention of their lawful and



                                                 10
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 11 of 95




delegated authority, as set forth above. However, Defendants         tortious conduct and modus

operandi are that they can do as they please, without ethical or legal consequence, as in their

view they do not have to abide by the same ethical and legal standards as other members of the

District of Columbia Bar. Indeed, Defendants, each and everyone one of them, have no authority

or jurisdiction to tortuously interfere with, abuse process and harm Plaintiff Klayman in the state

of Texas, where their actions are time-barred in any event. Defendants have arrogantly stated on

a number of occasions that they have absolute immunity to do as they please, without any legal

accountability. They thus view themselves as above ethics and the law.

VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment against each Defendant, jointly

and severally, as joint tortfeasors as follows:

       (a)     For general (non-economic), special (economic), actual and compensatory

damages in excess of $75,000.00 , as well as injunctive relief;

       (b)      For actual and consequential damages in a sum reasonable to a jury;

       (c)     For punitive damages in an amount to be determined at trial by a jury of

Plaintiff’s peers to punish and impress upon Defendants the seriousness of their conduct and to

deter similar conduct in the future;

       (d)     For attorneys’ fees, expenses and costs of this action, and;

       (e)     For such further relief as this Court deems necessary, just and proper.

                               DEMAND FOR TRIAL BY JURY

       Mr. Klayman demands a trial by jury on all counts as to all issues so triable.


Dated: October 2, 2020                                  Respectfully submitted,

                                                       /s/ Sanjay Biswas



                                                  11
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 12 of 95




                                   Sanjay Biswas, Esq.
                                   TX Bar # 24061235
                                   11720 Duxbury Dr.
                                   Frisco, TX, 75035
                                   Tel: 972-866-5879
                                   sanjaybiswas41@gmail.com

                                   Counsel for Plaintiff

                                    /s/ Larry Klayman
                                   Larry Klayman, Esq.
                                   KLAYMAN LAW GROUP, P.A.
                                   7050 W. Palmetto Park Rd
                                   Boca Raton, FL, 33433
                                   Tel: 561-558-5536
                                   Email: leklayman@gmail.com

                                   Plaintiff Pro Se




                              12
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 13 of 95




            EXHIBIT 1
               Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 14 of 95




                                    The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                 850/561-5600
   Executive Director                                                           www.FLORIDABAR.org

 State of Florida       )
 County of Leon         )                      In Re: 0246220
                                                      Larry Elliot Klayman
                                                      Klayman Law Group, PA
                                                      2020 Pennsylvania Ave NW # 345
                                                      Washington, DC 20006-1811
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on December 7, 1977.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 25th day of August, 2020.




Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R10
CTM-99353
               Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 15 of 95




Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton                                 Larry speaks four languages—
committed a crime, the first                                     English, French, Italian, and
lawyer ever to have done so                                      Spanish—and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WND.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WND.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T, thereby                "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for                       Support the work of
U.S. Senator Richard Schweiker (R-Pa.)                         Freedom Watch at
during the Watergate era. He has also studied                  www.FreedomWatchUSA.org
abroad and was a stagiaire for the Commission
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 16 of 95
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 17 of 95




               DISTRICT OF COLUMBIA COURT OF APPEALS
               BOARD ON PROFESSIONAL RESPONSIBILITY
                                                                                 August 8, 2019
                     AD HOC HEARING COMMITTEE

In the Matter of                              :
                                              :
      LARRY E. KLAYMAN,                       :
                                              :      Board Docket No. 18-BD-070
Respondent.                                   :      Disc. Docket No. 2017-D051
                                              :
A Member of the Bar of the                    :
District of Columbia Court of Appeals:        :
(Bar Registration Number: 334581)             :

                                       ORDER

      A hearing was held in this matter on July 15 – 16 and July 18, 2019 before

Buffy J. Mims, Esquire, Chair of the Ad Hoc Hearing Committee; Dr. Robin J. Bell,

Public Member; and Christian S. White, Esquire, Attorney Member.               Deputy

Disciplinary Counsel Julia Porter, Esquire, represented the Office of Disciplinary

Counsel and Respondent appeared pro se. Following the conclusion of the

evidentiary portion of the hearing and the parties’ respective closing arguments, the

Hearing Committee went into executive session and determined that it could not

make a preliminary finding that Disciplinary Counsel had proven any disciplinary

rule violation. This order sets forth the post-hearing briefing schedule.

      As a preliminary matter, the parties’ List of Exhibits forms appear not to have

been filed with the Board office. Thus, the parties are directed to review each other’s

List of Exhibits Form and note on such Forms those exhibits that were admitted
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 18 of 95




during the hearing. The parties shall file their respective forms on or before

August 12, 2019.

      The parties are directed to file proposed findings of fact and conclusions of

law according to the following schedule: Disciplinary Counsel’s opening brief is

due on or before August 26, 2019; Respondent’s response brief is due on or before

September 18, 2019; and Disciplinary Counsel’s reply brief is due on or before

September 30, 2019. Respondent shall not file a responsive document without leave

of the Chair.

      Disciplinary Counsel’s opening brief shall contain proposed findings of fact

that shall consist of numbered paragraphs, including within each paragraph specific

references to the parts of the record that support the facts set forth in that paragraph.

Respondent’s brief shall contain a response to each numbered paragraph in

Disciplinary Counsel’s proposed findings of fact, including, in the case of any

disagreement, specific references to the parts of the record relied upon.

Respondent’s proposed findings of fact shall consist of numbered paragraphs,

including within each paragraph specific references to the parts of the record relied

upon. If Respondent proposes additional findings of fact, Disciplinary Counsel’s

reply shall contain a response to each numbered paragraph in Respondent’s proposed

findings of fact, including, in the case of any disagreement, specific references to the

parts of the record relied upon.



                                           2
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 19 of 95




      In addition to filing hard four copies of each submission with the Office of the

Executive Attorney, as required by Board Rule 12.1(b), each party shall also submit

an electronic copy of the word processing file used to produce each brief, by filing

a cd-rom or flash drive with the Office of the Executive Attorney, or by emailing the

word processing file to the Board’s Case Manager, Meghan Borrazas at

CaseManager@dcbpr.org.

      The Office of the Executive Attorney is directed to serve a copy of this Order

by email and U.S. Mail.

      It is so Ordered.

                                  AD HOC HEARING COMMITTEE



                                  By: _____________________________________
                                       Buffy J. Mims
                                       Chair


cc:

Larry E. Klayman
2020 Pennsylvania Avenue
#800
Washington, D.C. 20006

And to:

269 South Beverly Drive
Suite 1298
Beverly Hills, California 90212
leklayman@gmail.com

                                          3
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 20 of 95




Julia L. Porter, Esquire
Senior Assistant Disciplinary Counsel
Office of Disciplinary Counsel
515 5th Street, N.W.
Building A, Room 117
Washington, D.C. 20001
porterj@dcodc.org




                                        4
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 21 of 95
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 22 of 95



                        Page 806                             Page 808




                        Page 807                             Page 809




                                                  42 (Pages 806 to 809)
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 23 of 95
                                                      In Re: Larry E. Klayman
                                                            July 18, 2019

                                                     Page 770                                                              Page 772
  1     ask the court to sanction him, and it's very rare for        1             And even his claim, which disciplinary
  2     a court to do it sua sponte, but that does not mean          2    counsel doesn't claim was illegitimate or wasn't made
  3     that the statements that he made to the court were           3    in good faith, that Mr. Bundy should have been given,
  4     not false as the court found, including the 9th              4    you know, his right to counsel of choice
  5     Circuit, or that these claims that he made against           5    notwithstanding the disciplinary matters. That's a
  6     Judge Navarro, Judge Bybee and others had any merit          6    legitimate argument, but it's not okay to raise it
  7     -- they didn't.                                              7    in at least 15 -- at least 15 separate pleadings,
  8            No reasonable lawyer could think that the             8    over and over and over again, which he did, and I can
  9     claims that he made against Judge Navarro and later          9    cite to all of them in our post-hearing brief.
  10    Judge Bybee had any merit or any chance of success.         10             So, I think the evidence shows both
  11    You know, and again legally they were without basis         11    clearly and convincingly that Mr. Klayman engaged in
  12    -- judges are absolutely immune, so are Presidents.         12    misconduct. And I confirmed that the record of the
  13           The allegations of this vast conspiracy              13    pre-hearing motions and -- which include the
  14    between Judge Navarro and others -- as Judge Navarro        14    disciplinary complaints that Mr. Klayman filed
  15    found, displayed a lack of respect for the judiciary        15    against disciplinary counsel, are already part of the
  16    and a complete lack of ignorance of the independent         16    record.
  17    jury. And as the 9th Circuit found, they were for           17            And I'd say his conduct in this proceeding
  18    intimidation and retaliation because she had denied         18    confirms that he should not continue to have the
  19    his pro hac vice.                                           19    privilege of being a lawyer because he cannot conform
  20           And I'll get finally to the last issue and           20    himself to the ethical rules.
  21    that is kind of the repetitive nature of the claims.        21             CHAIRPERSON MIMS: Before you step down, I
  22    Yes, in some of the petitions Mr. Klayman said they         22    don't know if anyone else has any questions. I do


                                                     Page 771                                                              Page 773
  1     were changed circumstances, but if you go back and           1    have one question and maybe you've answered it, but I
  2     look at the second 9th Circuit decision denying his          2    want to be sure I'm clear. Under Rule 8.1, which is
  3     second petition, which I believe is 79, you'll see           3    one, it's in the specification of charges and you've
  4     that those changed circumstances -- the IG's report,         4    discussed a little bit. Rule 8.1 is, you say, "In
  5     or alleged government misconduct.                            5    his application and supplemental application for
  6            They had nothing to do with whether or not            6    admission to the District Court, Respondent
  7     the pro hac vice application should have been granted        7    knowingly made false statements of fact or material
  8     or that Judge Navarro had a basis to deny it. And            8    fact, and he failed to disclose a fact necessary to
  9     indeed, these claims have changed circumstances for          9    correct a misapprehension known by the applicant."
  10    procedural, completely inappropriate because they           10              I just want to be clear on what that
  11    were being raised for the first time on appeal. But         11    misapprehension is that you're referring to?
  12    it was the -- it wasn't just these changed                  12       A       Well, and I think I've kind of gone over
  13    circumstances, but a lot of the allegations that            13    it with Judge Navarro understanding what was going on
  14    I've already gone over -- that Mr. Whipple was              14    with respect to the disciplinary proceedings and also
  15    threatened with contempt, that Mr. Bundy was ordered        15    with respect to the two judges who had banned him and
  16    in solitary confinement.                                    16    kind of the basis for that decision, and everything
  17           That Mr. Klayman had been completely                 17    else.
  18    honest on his pro hac vice, that Judge Bybee lacked         18              CHAIRPERSON MIMS: Alright, alright, thank
  19    appreciation and sensitivity because his prior              19    you.
  20    rulings or involvement in the drafting of a memo.           20              MR. KLAYMAN: May I take two minutes and
  21    These were repeated, sometimes verbatim, over and           21    go to the restroom?
  22    over and over again.                                        22              CHAIRPERSON MIMS: Yes, sure. Let's go


                                                                                                  33 (Pages 770 to 773)
202-347-3700                                         Ace-Federal Reporters, Inc.                                            866-928-6509
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 24 of 95
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 25 of 95
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 26 of 95
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 27 of 95




            EXHIBIT 5
    Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 28 of 95
Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 1 of 14 PageID 123
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 29 of 95
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 30 of 95




John T. Szymkowicz, and me, that began with a bar complaint filed on May 24, 2005,
continued with Disciplinary Counsel’s filing of a Specification of Charges dated March
30, 2009,1 and ended on November 23, 2018, with the expiration of Disciplinary
Counsel’s time to file a motion for en banc review of the per curiam opinion of the
District of Columbia Court of Appeals accepting the Board on Professional
Responsibility’s conclusion that my father and I did not violate the Rules of Professional
Conduct. This case lasted for 13 years, 6 months and 30 days.

        I ask that the Board on Professional Responsibility appoint Mr. Phalen, as the
Executive Attorney, to “act as Special Disciplinary Counsel” pursuant to Rule XI, Section
7 (a) (8) of the Rules Governing the District of Columbia Bar, and investigate this matter
pursuant to Rule XI, Section 8 (a) of the Rules Governing the District of Columbia Bar in
order to avoid the conflict of interest that would result if the Office of Disciplinary
Counsel were to investigate this matter.

I.  BACKGROUND OF ACKERMAN LITIGATION AND DISCIPLINARY
COUNSEL’S SPECIFICATION OF CHARGES.

        Ms. Porter’s prosecution of my father and me was based on my law firm’s
representation of Dr. Stephen J. Ackerman, Jr. and his mother, Genevieve Ackerman,
with regard to a “Revocable Trust” established on May 21, 2002. Hearing Committee’s
Findings of Fact 8. Mrs. Ackerman and her husband, Stephen Ackerman, Sr., had two
children, Mrs. Abbott and Dr. Ackerman. Ms. Abbott, “took the lead in establishing the
trusts for her parents by engaging the services of [Tas Coroneos, an attorney who is
now working as a real estate agent in Florida], who drafted the documents and
supervised their execution.” Id. See also https://www.taspowerof2.com. “Mrs. Abbott
signed [the trust documents] on behalf of both of her parents as their attorney-in-fact
pursuant to Powers of Attorney in favor of Mrs. Abbott.” Id.

       Beginning in 2002, my law firm represented Dr. Ackerman in the District of
Columbia Superior Court in his effort to “reform the trust to [Mrs. Ackerman’s intent],”
but the Superior Court ruled against Dr. Ackerman. Id. at 10. My law firm also
represented Mrs. Ackerman by filing an action in the Superior Court “for the purpose of
revoking the trust and returning control of the trust assets to Mrs. Ackerman.” Id. at 10-
11. After the trustee’s counsel notified my father that he intended to call my father as a
witness during the trial in Mrs. Ackerman’s case, my father was forced to withdraw as
Mrs. Ackerman’s counsel pursuant to Rule 3.7 of the District of Columbia Rules of
Professional Conduct, and successor counsel, Leslie Silverman, began representing
Mrs. Ackerman. Id. at 11. My law firm continued, however, to represent Dr. Ackerman
in a proceeding brought by the trustee in the Superior Court to transfer a home on North


1      Pursuant to the Rules Governing the District of Columbia Bar, Ms. Porter verified
the Specification of Charges dated March 30, 2009 by stating “I do affirm that I verily
believe the facts stated in the Specification of Charges to be true.”


                                            2
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 31 of 95




Carolina Avenue into Mrs. Ackerman’s trust. Id. Ultimately, Mrs. Ackerman and Dr.
Ackerman lost in all of the actions filed in the Superior Court. Id. at 11-12.

      In a 35-page Specification of Charges dated March 30, 2009, Ms. Porter charged
my father and me with several violations of the Rules of Professional Conduct, which
the Hearing Committee summarized as follows:

      Bar Counsel charges that, during their representation of Mrs. Ackerman,
      Respondents engaged in conflicts of interest, dishonesty, fraud, and other
      ethical violations . . . Bar Counsel’s prosecution rests on the contention
      that Mrs. Ackerman is ‘incompetent’ because she suffers from dementia,
      ‘cognitive impairment’ and ‘memory problems,’ and therefore was mentally
      incapable of hiring or directing a lawyer, and was unable to understand or
      process anything of a complex nature. Bar Counsel asserts that Mrs.
      Ackerman was an unknowing party to litigation that was brought in her
      name, because it was not in her interest. Instead, Bar Counsel argues
      that the litigation was intended only or primarily to benefit her son, Dr.
      Ackerman, to Mrs. Ackerman’s financial detriment. These contentions
      were initiated and are primarily supported by the testimony of Bar
      Counsel’s complaining witness, Mrs. Abbott. Hearing Committee’s
      Findings of Fact 12-13.2

      Moreover, the Hearing Committee found that there was a “close
      connection between the case Mrs. Abbott prepared for Bar Counsel to
      support Mrs. Abbott’s complaints and the case Bar Counsel actually
      presented against Respondents.” Hearing Committee’s Findings of Fact
      18-19.

II.   SUMMARY OF DISCIPLINARY PROCEEDINGS.

      A.     Proceedings Before the Hearing Committee.

      The proceedings before the Hearing Committee began on October 13, 2009, and
ended after 12 days of testimony on March 10, 2010. The Hearing Committee’s
Findings of Fact and Proposed Recommendations of Law, which were issued on
September 28, 2012, covered 161 pages, not including a 62-page appendix that cited to
evidence introduced during the proceedings. The Hearing Committee that:


2      The Hearing Committee found that “Mrs. Abbott’s anger and resulting hostility to
Respondents makes her opinion [emphasis in original] testimony against Respondents
unreliable.” Hearing Committee’s Findings of Fact 21. Moreover, the Hearing
Committee found that “Mrs. Abbott’s hostile, bitter statements and uncorroborated
testimony cannot be accepted as reliable or even relevant evidence against
Respondents.” Id.


                                           3
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 32 of 95




       ¶306. The Hearing Committee has listened to arguments and testimony
       for twelve hearing days, carefully reviewed over 3,800 pages of transcript
       (including the two pre-hearing conferences) and several more thousand
       pages comprising the 228 exhibits admitted in evidence, and considered
       the arguments set forth in the approximately 300 pages of briefs submitted
       by the parties. This careful review enables us to say, with confidence, that
       there is no credible evidence, much less clear and convincing
       evidence, supporting any of Bar Counsel’s charges. [emphasis
       added].

       ...

       ¶307. It is easy to understand why Mrs. Ackerman yearned for peace in
       her family. Throughout the years described in this record, there was no
       peace in the Ackerman family. It is also easy to understand Mrs. Abbott’s
       anger at the situation with which all participants in this tragic drama were
       faced. The palpable anger and resulting hostility of Mrs. Abbott towards
       the Respondents is misplaced, however.

       ¶308. We do not contest her right to express her opinions on any topic of
       her choosing, including the behavior of Respondents. However, that anger
       should not have affected Bar Counsel’s investigation in this matter. It is
       nevertheless clear that Mrs. Abbott’s “case” against the Respondents
       became Bar Counsel’s “case” against Respondents.3 Bar Counsel asked
       Mrs. Abbott to attest to the truthfulness of her complaining letters. But Bar
       Counsel’s charges were substantially undermined by Mrs. Abbott’s
       hostility and bias against Respondents, as clearly demonstrated in Mrs.
       Abbott’s cross-examination. Further, Bar Counsel’s serious
       misunderstanding of District of Columbia law with respect to mental
       capacity and consequently her failure to show that Mrs. Ackerman lacked
       capacity to interact with Respondents requires that the charges be
       dismissed against all Respondents, [expect for the Rule 1.5 violation by
       Mrs. Ackerman’s subsequent counsel, Robert King]. Findings of Fact 155-
       56.


3       In an email dated November 8, 2008 at 10:31 p.m. from Mrs. Abbott to Ms.
Porter, Mrs. Abbott describes her filing of an ethics complaint about an accountant in
order to obtain information instead of “go[ing] to court to force the issue.” In response to
that ethics complaint, Mrs. Abbott’s counsel “very soon heard from [the accountant’s
counsel], we made our demands, and everything we requested has been provided.”
Mrs. Abbott’s email concludes by stating, “So thank you, Julia, for what I have learned.
I figure I saved over $8,000 by filing an ethical complaint as opposed to going back to
court – probably even more. Til later, thanks again – Fran.”


                                             4
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 33 of 95




      B.     Proceedings Before the Board on Professional Responsibility.

       The Board on Professional Responsibility, in a 35-page opinion issued on July
25, 2014, dismissed all charges against my father and me. The Board found that
“[d]espite the quantity of evidence urged by Bar Counsel, when we account for the
Hearing Committee’s qualitative credibility determinations, we agree that Bar Counsel
has not clearly and convincingly proved the charges against Respondents.” [italics in
original]. Opinion 3. The Board also found that “[a]lthough Bar Counsel decries as
‘almost philosophical’ some of the legal issues discussed by the Hearing Committee,
there is no meaningful challenge to the germane legal reasoning contained in the
Committee’s report.” Opinion 3. The Board found that I “never interacted personally
with Mrs. Ackerman.” Opinion 16. The Board further observed that:

      Denigrating the Hearing Committee’s rejection of its evidence, Bar
      Counsel aggressively criticizes its ‘failure to consider much, if not most, of
      the evidence’ or ‘even to acknowledge it,’ and characterizes this purported
      failing as a ‘dereliction of [its] responsibility.’ (Bar Counsel’s Brief before
      the Board at 48-49). The ad hominem attack on the Hearing Committee’s
      work product is unfortunate. The Hearing Committee did consider
      countervailing evidence (see, e.g. Hearing Committee’s Findings of Fact
      at 79-93). The fact that it did not swell its report beyond 219 pages,
      further to detail evidence it found unpersuasive, does not mean the
      Committee ignored it.” Opinion 17.

The Board, with regard to me, found:

      [W]e reject Bar Counsel’s claim that J.P. Szymkowicz violated Rule 1.7 (b)
      (2) for an additional reason. Although he appeared on behalf of Mrs.
      Ackerman in the litigation, his role was entirely secondary to his father’s.
      He never spoke to Mrs. Ackerman. He had no reason to discuss any
      conflict issues with her because his father had ‘satisfied any inquiry he
      had about that. His father had a demonstrated history of being sensitive
      to, and vetting, conflicts in the past. J.P. Szymkowicz understood that his
      father would ‘not do anything on behalf of his clients unless they
      understand what’s going on, and the ramifications of what they are going
      to do. If there is a potential conflict, any potential conflict, . . . he’s very,
      very thorough and takes sometimes hours discussing these kind of issues
      with clients, and that happens in every case.’ J.P. Szymkowicz was
      entitled to rely on [John T. Szymkowicz’s] determination of Mrs.
      Ackerman’s capacity. He neither knew of, nor ratified, any improper
      conduct of his father. As a consequence, he did not have disciplinary
      liability for any failure of his father in that regard. [citing D.C. Bar Rule of
      Professional Conduct 5.1, Comment 6]. Opinion 27.



                                              5
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 34 of 95




       C.     Proceedings Before the Court of Appeals.

       In a 27-page per curiam opinion issued on September 17, 2015, the Court of
Appeals dismissed all charges against my firm, except that it remanded the case to the
Board on Professional Responsibility for “further consideration of the conflict-of-interest
charges” because “the Szymkowiczes could not properly represent both Ms. Ackerman
and Dr. Ackerman without obtaining informed consent to the joint representation.
Because it concluded that informed consent was not required, the Board did not decide
whether informed consent was obtained.” Opinion 21-22, 27. The Court of Appeals
further found that:

       The Board ruled in the alternative that Mr. J.P. Szymkowicz did not violate
       the conflict-of-interest rule because he reasonably relied on Mr. J.T.
       Szymkowicz’s assurances that any conflict issues had adequately been
       addressed. Because it is possible that the Board’s assessment of that
       issue could be affected by the Board’s determinations on remand, we also
       remand as to the conflict-of-interest charge against Mr. J.P. Szymkowicz.
       Opinion 22 n.2.

       D.   Proceedings on Remand Before the Board on Professional
       Responsibility.

       On May 19, 2017, the Board on Professional Responsibility issued a 36-page
report and recommendation on remand from the Court of Appeals. This report, after a
lengthy discussion of the law on capacity and burdens of proof, found that “Disciplinary
Counsel failed to prove by clear and convincing evidence that the Szymkowiczes failed
to obtain informed consent pursuant to Rule 1.7 (c) after [John T. Szymkowicz] offered
evidence of informed consent.” Report 23. This report also finds that “[b]ased on this
conclusion, we also see no reason to revisit our previous finding that [J.P. Szymkowicz]
reasonably relied on his father’s assurances that he had obtained Mrs. Ackerman’s
informed consent under Rule 5.2 (subordinate lawyers).” Report 25. Thus, the Board
“recommends that the case against the Szymkowiczes be dismissed.” Report 35.

       E.    Proceedings in the Court of Appeals after Remand to the Board on
       Professional Responsibility.

       On November 8, 2018, the Court of Appeals held, in a 16-page opinion, that the
record supports the Board’s conclusion that Disciplinary Counsel failed to carry the
burden of proving by clear and convincing evidence that Mrs. Ackerman did not give
informed consent to my firm’s representation. With regard to me, the Court found that:

       Although John P. Szymkowicz did not personally discuss conflicts of
       interest with Ms. Ackerman, the Board concluded that John P.



                                             6
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 35 of 95




       Szymkowicz reasonably relied upon assurances from his father on the
       issue. We do not understand Disciplinary Counsel to argue at this
       juncture that John P. Szymkowicz violated Rule 1.7 even if his father did
       not. Opinion 6-7.

III. MRS. ABBOTT’S COUNSEL NEVER ASKED A COURT TO IMPOSE
SANCTIONS DURING LITIGATION AND NEVER FILED A BAR COMPLAINT.

        During the litigation of the cases underlying this disciplinary proceeding, Mrs.
Abbott’s counsel, George Huckabay, never asked a court to impose sanctions for
frivolous behavior and did not file a bar complaint to Disciplinary Counsel as he was
required to do under Rule 8.3 (a) of the Rules of Professional Conduct if he believed
that my father or I committed a disciplinary violation. Rule 8.3 (a) states:

       A lawyer who knows that another lawyer has committed a violation of the
       Rules of Professional Conduct that raises a substantial question as to that
       lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects,
       shall inform the appropriate professional authority.

        Mr. Huckabay also did not testify against me or my father during the proceedings
before the Hearing Committee, even though he had numerous dealings with my father
in the various cases involving Dr. Ackerman and Mrs. Ackerman. Had he testified
before the Hearing Committee, Mr. Huckabay would have testified that he never had a
substantive discussion about the Ackerman matters with me, and that his interactions
with me were limited to such things as asking to speak with my father or
communications on non-substantive matters, such as when documents would be
produced or what days were good for scheduling purposes.

IV. MS. PORTER’S ACTIONS THAT VIOLATE THE RULES OF PROFESSIONAL
CONDUCT.

       A.    Ms. Porter’s Four Year Investigation of the Charges against My Law
       Firm.

       Ms. Porter’s initial investigation of the facts surrounding Mrs. Abbott’s bar
complaint lasted between May 24, 2005, when the complaint was made, and March 30,
2009, when she filed the Petition Instituting Formal Disciplinary Proceedings with the
Board on Professional Responsibility. During the entire time that this action was
pending, six central witnesses in this case died, including Genevieve Ackerman, who
was the key figure in the drama; Stephen J. Ackerman, Sr., her husband; Herbert
Callihan, her attorney prior to the time my law firm represented her; Kenneth Loewinger,
her court-appointed attorney after my firm’s representation of her ended; George
Huckabay, her daughter’s attorney in all of the proceedings in which my firm
represented Ms. Ackerman and her son; and finally, her son, Stephen J Ackerman, Jr.



                                             7
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 36 of 95




By the time the Hearing Committee began its 12 days of hearing, Mrs. Ackerman was
unable to testify on my firm’s behalf due to injuries she suffered in a fall in 2007, and
Stephen J. Ackerman, Sr. and Mr. Callihan were dead. By the time my firm began its
defense before the Hearing Committee on December 1, 2009, Mr. Loewinger had died
as well. Melvin Bergman, the attorney for Co-Respondents Leslie Silverman and
Robert King, died prior to the final resolution in the Court of Appeals.

        The result of Ms. Porter’s almost four-year delay in filing her Petition Instituting
Formal Disciplinary Proceedings was that my firm did not have the ability to call
witnesses (including Mrs. Ackerman herself) who would have corroborated my father’s
testimony that Mrs. Ackerman possessed the capacity to enter into a legal contract, that
she had the ability to convey her wishes to my father and that she had the ability to
receive information and provide informed consent to the legal strategy employed by my
father on her behalf. Instead, the Hearing Committee was not able to hear from those
individuals, and thus, as a result of Ms. Porter’s delay, my father could defend himself
against Ms. Porter’s allegations by calling only three witnesses besides my father and
me to testify before the Hearing Committee: Dr. Richard Ratner, who evaluated Mrs.
Ackerman as a psychiatrist, and Mrs. Ackerman’s successor counsel, Leslie Silverman
and Robert King. Had proceedings before the Hearing Committee began within a few
months of Ms. Porter receiving Mrs. Abbott’s bar complaint in May 2005, the Hearing
Committee would have heard directly from Mrs. Ackerman and determined for
themselves that she possessed the capacity to enter into a legal contract, that she had
the ability to convey her wishes to my father and that she had the ability to receive
information and provide informed consent to the legal strategy employed by my father
on her behalf. If testimony from Mrs. Ackerman was not enough to exonerate my law
firm, my father would have also called Herbert Callihan, who was Mrs. Ackerman’s
previous attorney, and Kenneth Loewinger, her court-appointed counsel, to testify as to
Mrs. Ackerman’s capacity, wishes and informed consent to my father’s legal strategy.
Instead, Ms. Porter’s four-year delay in bringing this case to trial left my father with no
“third-party” witness except for Dr. Ratner to corroborate my father’s testimony.

         I believe that the evidence is clear that Ms. Porter used delay as a procedural
weapon against my law firm since she “ran out the clock” on Mrs. Ackerman’s ability to
recall facts and events (Mrs. Ackerman was almost 88 years old in May 2005, when
Mrs. Abbott first complained to the Disciplinary Counsel about my law firm) by waiting
almost four years to file her Petition Instituting Formal Disciplinary Proceedings. It is not
difficult to imagine that an 88-year-old’s memory of detailed facts related to legal
proceedings would fade after four years. In fact, by the time the Hearing Committee
heard the case in late-2009, Mrs. Ackerman had fallen (sometime in 2007), and
apparently, lost much, if not all, of her ability to remember simple day-to-day details of
her life, and thus, Mrs. Ackerman was therefore unable to testify before the Hearing
Committee. This extensive delay significantly prejudiced my firm’s defense against Ms.
Porter’s charges.




                                             8
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 37 of 95




       In “Lowering the Bar: How Lawyer Discipline in New York Fails to Protect the
Public,” 17 N.Y.U. J. Legis. & Pub. Pol’y 485, 496 (2014), Professor Stephen Gillers of
the New York University Law School, states that an “[u]nacceptable delay” “undermines
the goals of discipline” and provides the following example of an “unconscionably long”
delay – “Imagine misconduct in year one, charges in year two, and suspension from
practice or disbarment in year four. A lawyer who deserves suspension will have been
able to practice for three years after the misconduct that supports the suspension or
disbarment.” It is important to again note that Ms. Porter waited almost four years to file
the Petition Instituting Formal Disciplinary Proceedings, and during this long period of
time, Mrs. Ackerman’s memory faded with advanced age and other witnesses died.

       Should Ms. Porter claim that she waited to file the Petition Instituting Formal
Disciplinary Proceedings until the conclusion of all of the proceedings involving Mrs.
Ackerman, I urge you to consider the American Bar Association Report of the
Commission on Evaluation of Disciplinary Enforcement dated September 18, 2018.
This report states in the comment section of Recommendation 12 that “A disciplinary
case should not be suspended or delayed because of a pending civil or criminal case
involving the same facts except upon a determination by the state disciplinary board
that good cause exists to do so, consistent with [the ABA Model Rules for Lawyer
Disciplinary Enforcement].”

        The Standing Committee on Professional Discipline of the American Bar
Association’s Center for Professional Responsibility, in its “2016 Survey on Lawyer
Discipline Systems,” found at https://www.americanbar.org/content/dam/aba/
administrative/professional_responsibility/2016sold_results.pdf, published a Chart,
found at Chart VI, entitled “Case Processing Times.” This chart published the number
of days it took for a particular disciplinary case to proceed through the system at
different stages of the process for most of the jurisdictions in the United States. One
chart that is relevant to my case is the “Average Time from Receipt of Complaint to
Filing of Formal Charges.” Most states accomplish this goal within a year; only six
states reported times greater than one year. Ms. Porter took almost four years to file
formal charges against my father and me.

      Ms. Porter, on page 16 of Disciplinary Counsel’s March 29, 2018 brief to the
Court of Appeals, cavalierly treats my law firm’s delay and due process arguments:

       The charges in this case were submitted in March 2009, six months before
       the Szymkowiczes stopped litigating against Ms. Ackerman’s trust.
       Disciplinary matters take time to resolve, particularly when years elapse
       over the course of the hearing, the Committee’s report, the Board report,
       and the appeal. . . . They have been permitted to practice law during the
       entire period these matters were pending and a sanction for their
       misconduct has yet to be imposed. . . . Their complaint about the expense
       also has no place in this appeal. They chose to retain counsel.



                                             9
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 38 of 95




      I believe that the evidence is clear that Ms. Porter used delay as an offensive
weapon against my law firm in order to run out the clock on my firm’s ability to call Mrs.
Ackerman and others as witnesses during the proceedings before the Hearing
Committee.

              1.     Ms. Porter’s November 2005 interview with Mrs. Ackerman.

        In 2005, after receiving Ms. Porter’s request for information about Mrs.
Ackerman’s case, my father invited and encouraged Ms. Porter to meet with Mrs.
Ackerman, outside of the presence of my father and her son, Stephen J. Ackerman, Jr.,
so that Ms. Porter could hear directly from Mrs. Ackerman what the elderly woman
wanted and what information my father had provided to Mrs. Ackerman with regard to
the course of action ultimately undertaken by my law firm. Upon information and belief,
Ms. Porter and an investigator from the Office of Disciplinary Counsel met with Mrs.
Ackerman in November 2005 as suggested by my father. This meeting is significant
because one of two things occurred at that time, either: (1) Mrs. Ackerman was fully
aware of the case filed by my law firm and had received information from my father
sufficient to provide him with informed consent to the plan for litigation that my father
employed, or (2) Mrs. Ackerman lacked the capacity to understand the nature and effect
of her actions, and thus, could not provide informed consent to my father’s litigation
plan. If Mrs. Ackerman was fully aware of the case filed by my law firm and had
received information from my father sufficient to provide him with informed consent of
the plan for litigation that my father employed, Ms. Porter’s investigation should have
ended there. If Ms. Porter found that Mrs. Ackerman lacked the capacity to understand
the nature and effect of her actions, she had the duty to immediately file a Petition
Instituting Formal Disciplinary Proceedings, rather than waiting more than three years -
until March 30, 2009 - to do so, in order to protect Mrs. Ackerman from further harm and
to protect the general public from an unethical attorney.

                            a.    Ms. Porter should have recused herself from
                            prosecuting her case against my father and me based
                            on the fact that she interviewed Mrs. Ackerman.

        Once Disciplinary Counsel filed the Petition Instituting Disciplinary Proceedings,
Ms. Porter should have recused herself under Rule 3.7 of the Rules of Professional
Conduct (which requires lawyers to recuse themselves if they are likely to be a
necessary witness during trial) so that she and her investigator could have testified
against my father in the proceedings before the Hearing Committee (assuming that she
found that Mrs. Ackerman lacked the capacity to understand the nature and effect of her
actions). While Ms. Porter called many witnesses before the Hearing Committee to
testify generally about Mrs. Ackerman’s purported incapacity, she did not testify herself
or call her investigator to testify. This omission is glaring because if she or her
investigator had believed that Mrs. Ackerman lacked capacity to understand the nature



                                            10
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 39 of 95




and effect of her actions, based on their November 2005 meeting with the central figure
in this case, surely Ms. Porter would have introduced this evidence during the
proceedings before the Hearing Committee. The obvious answer is that Ms. Porter and
her investigator did not find that Mrs. Ackerman lacked capacity to understand the
nature and effect of her actions during their interview, and rather, found Mrs. Ackerman
to be, as my father testified, steadfast in her desire to take the actions suggested by my
father after he provided her with information that was sufficient to allow her to provide
informed consent to this plan of action.

      B.  Ms. Porter’s Failure to Dismiss the Case Against Me after the Hearing
      Committee Issued its Report and Recommendations in September 2012.

       While Mrs. Abbott did not originally include me in her May 24, 2005 bar complaint
against my father, she later filed a separate bar complaint against me on February 12,
2007. In response to that bar complaint, I sent Ms. Porter a letter on March 28, 2007
that rebutted each and every statement in Mrs. Abbott’s February 12, 2007 complaint
against me. This letter detailed what I did - and what I did not do - with respect to the
various proceedings in the Ackerman cases. The Hearing Committee found that “JPS
had a limited role with respect to in-person meetings with both Dr. Ackerman and Mrs.
Ackerman and with respect to appearing in court in all relevant matters for those clients.
Findings of Fact 94. The Hearing Committee cited Rule 5.2 of the Rules of Professional
Responsibility in its Findings of Fact:

      ¶191. Rule 5.2 governs the responsibilities of subordinate lawyers. In its
      entirety, Rule 5.2 states:

             (a)    A lawyer is bound by the Rules of Professional Conduct
             notwithstanding that the lawyer acted at the direction of another
             person.

             (b)    A subordinate lawyer does not violate the Rules of
             Professional Conduct if that lawyer acts in accordance with a
             supervisory lawyer’s reasonable resolution of an arguable question
             of professional duty.

      Comment (2) to Rule 5.2 further provides:

             When lawyers in a supervisor-subordinate relationship encounter a
             matter involving professional judgment as to ethical duty, the
             supervisor may assume responsibility for making the judgment.
             Otherwise a consistent course of action or position could not be
             taken. If the question can reasonably be answered only one way,
             the duty of both lawyers is clear and they are equally responsible
             for fulfilling it. However, if the question is reasonably arguable,



                                            11
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 40 of 95




             someone has to decide upon the course of action. That authority
             ordinarily reposes in the supervisor, and a subordinate may be
             guided accordingly. For example, if a question arises whether the
             interests of two clients conflict under Rule 1.7, the supervisor’s
             reasonable resolution of the question should protect the
             subordinate professionally if the resolution is subsequently
             challenged. [italics in original].

      ...

      ¶193. Thus, JPS was entitled to rely on the judgment of JTS as to
      whether Mrs. Ackerman had validly waived the conflict of interest with Dr.
      Ackerman, so long as JTS’ resolution of that issue was ‘reasonable’ which
      we have found to be the case. JPS was therefore entitled to rely on JTS’
      resolution of that issue. Findings of Fact 97-98.

       After the Hearing Committee issued its Findings of Fact, Ms. Porter had a duty to
dismiss me from the proceedings unless she could prove that my reliance on my
father’s resolution of the issue that Mrs. Ackerman waived the conflict of interest with
her son was “unreasonable.” Rather than dismissing me from the proceedings, Ms.
Porter filed Exceptions to the Hearing Committee’s Findings of Fact and Conclusions of
Law before the Board on Professional Responsibility, Exceptions to the Board’s Order
before the Court of Appeals, a Brief before the Board on Professional Responsibility on
remand, and finally, a brief before the Court of Appeals after remand to the Board on
Professional Responsibility.

        On pages 42 to 45 of Disciplinary Counsel’s brief before the Court of Appeals
dated December 12, 2014, pages 22 to 23 of Disciplinary Counsel’s Brief on remand to
the Board on Professional Responsibility dated November 23, 2015 and pages 15 to 16
of Disciplinary Counsel’s brief before the Court of Appeals dated March 29, 2018, Ms.
Porter attempted to address, the reasonableness of my reliance on my father’s belief
that Mrs. Ackerman had capacity to understand the nature and effect of her actions and
that my father had obtained Mrs. Ackerman’s consent to the legal strategy employed.
Instead of discussing whether my reliance on my father’s statements to me about the
Ackerman litigation was reasonable or not, Ms. Porter made arguments such as “[J.P.
Szymkowicz] took no steps to ascertain that his father had made the necessary
disclosures, or that Mrs. Ackerman understood and appreciated her risks and
alternatives” and “[w]ith access to the medical reports and Ms. Ackerman’s testimony
showing her cognitive and memory deficits, [J.P. Szymkowicz] cannot escape
responsibility for knowing of her compromised condition,” ,” Disciplinary Counsel’s
December 12, 2014 Brief to Court of Appeals 45; Disciplinary Counsel’s March 29, 2018
Brief to Court of Appeals 16.




                                           12
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 41 of 95




       The transcript of the proceedings before the Hearing Committee shows that there
was extensive testimony that concerns (a) my reliance on my father’s statements that
Mrs. Ackerman was competent [See Tr. 1671, 1770-1771], (b) my reliance on my
father’s statements that Mrs. Ackerman waived any conflict of interest between her and
her son [See Tr. 1705-1706, 1910-1912] and (c) my belief of my father’s truthfulness
based on years of knowing him [See Tr. 1682-1685, 1910-1912]. Rather than address
Rule 5.2, concerning the responsibility of “subordinate lawyers,” Ms. Porter attempted to
“lump” me in with my father with regard to distinct acts in which he allegedly participated
in order to “keep me in the case.”

              1.     Ms. Porter’s false statements to the Board on Professional
              Responsibility and the Court of Appeals that were made to “keep me
              in the case.”

        Ms. Porter made false statements to the Board on Professional Responsibility
and the Court of Appeals about what I did (or did not do) that had no support in the
record whatsoever. Ms. Porter made these false statements with the purpose of
clouding the issue of what specifically I did or did not do and did so in an effort to have
the Board and Court punish me, in addition to my father, in case he was found to have
committed violations of the Rules of Professional Conduct. Ms. Porter’s actions to
“lump” me in with my father with regard to his interactions with Mrs. Ackerman did not
occur before the Hearing Committee, presumably because the Hearing Committee
would have “caught” her in her deception, but did occur during proceedings before the
Board on Professional Responsibility and the Court of Appeals (which did not have the
detailed recollection of the facts that the Hearing Committee had). For example, before
the Hearing Committee, Ms. Porter, used language that did not include me, such as
“JTS and SA Jr. induced Mrs. Ackerman to sign a new complaint against Frank Abbott
by telling her that it would end the litigation.” Disciplinary Counsel’s April 19, 2010 Brief
to the Hearing Committee 35. Ms. Porter’s choice of language in filings before the
Board on Professional Responsibility and the Court of Appeals was intentional, in the
sense that she had actual knowledge that what she wrote was misleading, at best, or
outright false, at worst, and her falsehoods were material to the proceeding, in the
sense that she wanted to “exaggerate” my involvement (or lack thereof) in the case to
keep me in the case after the Hearing Committee found in my favor. These false
statements include:

       a.     “the Szymkowiczes had promised Mrs. Ackerman that they would
       drop the litigation if she revoked the trust.” Disciplinary Counsel’s Brief
       before the Court of Appeals dated December 12, 2014 at 13. [There is no
       evidence in the record that I “promised” Mrs. Ackerman anything].

       b.    “the other Respondents, Silverman and King – even when they
       were brought in – first, they were brought in by the Szymkowiczes and the
       son.” Transcript of June 3, 2015 Oral Argument before the Court of



                                             13
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 42 of 95




Appeals 13. [There is no evidence in the record that I “brought in” Ms.
Silverman or Mr. King].

c.     “The Szymkowiczes and [Dr.] Ackerman persuaded Ms. Ackerman
to sign the complaint initiating Ackerman II, by promising her that her son
would dismiss or drop his own case and ‘end the litigation.’” Disciplinary
Counsel’s Brief before the Board on Professional Responsibility dated
November 23, 2015 at 12. [There is no evidence in the record that I
“persuaded” Mrs. Ackerman to do anything].

d.    “The POAs and other documents that the Szymkowiczes had Ms.
Ackerman sign in favor of her son also gave rise to conflicts.” Disciplinary
Counsel’s Brief before the Board on Professional Responsibility dated
November 23, 2015 at 13. [There is no evidence in the record that I “had
Mrs. Ackerman sign” anything].

e.     “[I]n November 2005, the Szymkowiczes had Ms. Ackerman
execute a new POA in favor of her son, as well as other documents
including a revocation of her trust, that also benefitted her son.”
Disciplinary Counsel’s Brief before the Board on Professional
Responsibility dated November 23, 2015 at 14. [There is no evidence in
the record that I “had Mrs. Ackerman execute” anything].

f.      “The Szymkowiczes first assisted the son in filing a lawsuit, to
dispute the trust and secure one of the properties for himself, despite the
clause disinheriting beneficiaries who challenged the trust. Three years
later they undertook to represent his mother at the same time, promising
that her son would drop his suit if she litigated to under to trust herself.”
Disciplinary Counsel’s Brief before the Court of Appeals dated January 18,
2018 at 2-3. [There is no evidence in the record that I ever “promised”
Mrs. Ackerman anything].

g.     “The Szymkowiczes secured other POAs in the son’s favor on
November 22, 2005, and then repeatedly had his mother execute new
POAs in his favor over the next 15 months.” Disciplinary Counsel’s Brief
before the Court of Appeals dated January 18, 2018 at 10. [There is no
evidence in the record that I “secured” any document from Mrs.
Ackerman].

h.      “One or both Szymkowiczes took part in many of these
communications [with successor counsel Leslie Silverman and Robert
King].” Disciplinary Counsel’s Brief before the Court of Appeals dated
January 18, 2018 at 15. [There is no evidence in the record that I “took
part” in any substantive “communications” with Ms. Silverman or Mr. King].



                                     14
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 43 of 95




i.      “None of the lawyers discussed the documents [Mrs. Ackerman’s
new will and an assignment of assets to Dr. Ackerman] with her, or the
risks, alternatives, or implications of signing them. They gave them to her
son, informing him that he could sign the Assignment for her under
authority of a POA.” Disciplinary Counsel’s Brief before the Court of
Appeals dated January 18, 2018 at 15. [There is no evidence in the
record that I “gave” Dr. Ackerman a copy of Mrs. Ackerman’s will or
assignment of assets or “informed” him that he could sign the Assignment
to her under authority of a POA].

j.      “in November 2007, Stephen Ackerman, Jr. tried an almost
opposite approach – with cooperation from all four lawyers. After
contacting the D.C. Agency on Aging, he petitioned the Probate Court for
appointment as his mother’s guardian and conservator because she was
incapacitated (he claimed, as a result of macular degeneration, but he
verified that she lacked capacity to care for herself or to obtain, administer
or dispose of property and income).” Disciplinary Counsel’s Brief before
the Court of Appeals dated January 18, 2018 at 18-19. [There is no
evidence in the record that I “cooperated” with Stephen Ackerman, Jr. in
“contacting the D.C. Agency on Aging or “petitioning” the Probate Court].

k.      “The record evidence does not support the Board’s finding that the
Szymkowiczes ended their representation of Ms. Ackerman on March 7,
2017 – the day JTSzymkowicz and Silverman filed a praecipe in
Ackerman II substituting the latter for the former as Ms. Ackerman’s
counsel in the litigation. Rather, clear record evidence demonstrated that
the Szymkowiczes continued to act as counsel for Ms. Ackerman in their
subsequent meetings, and when they prepared legal documents for her to
sign that they maintained and used.” Disciplinary Counsel’s Brief before
the Court of Appeals dated January 18, 2018 at 44. [There is no evidence
in the record that I “prepared legal documents” for Mrs. Ackerman to sign].

l.     “Silverman and King acted in concert with Stephen Ackerman, Jr.
and the Szymkowiczes from whom they got their information.” Disciplinary
Counsel’s Brief before the Court of Appeals dated January 18, 2018 at 47.
[There is no evidence in the record that I provided “information” to Ms.
Silverman or Mr. King].

m.    “That the Szymkowiczes withdrew as counsel in Ackerman II
because Mr. Szymkowicz was going to be a witness. The assignment
was actually signed in August of 2007 which was around the time that Mr.
Szymkowicz or the Szymkowiczes created the document.” Timestamp




                                      15
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 44 of 95




      14:32 of the April 11, 2018 oral argument in the Court of Appeals. [There
      is no evidence in the record that I “created” this assignment].

      n.     “I think there’s more than clear and convincing evidence in the
      record, particularly from the perspective of Ms. Ackerman, who, while the
      Szymkowiczes may - who withdrew as counsel in the Ackerman II case,
      continued to be involved in every legal matter that she – going forward. It
      was basically a seamless, I guess, representation as far as Ms. Ackerman
      was concerned.” Timestamp 25:38 of the April 11, 2018 oral argument in
      the Court of Appeals. [There is no evidence in the record that I was
      “involved” in Stephen Ackerman, Jr.’s Petition for Guardianship of Mrs.
      Ackerman, Probate Intervention Case Number 407-07. Stephen
      Ackerman, Jr. originally filed this Petition pro se, but later retained Claude
      Roxborough, Esquire as his counsel in this proceeding].

      o.       “The power of attorney. Her daughter had been taking care of all of
      her needs, all of her financial obligations since her stroke in the late
      nineties. This was going to change things dramatically. And, again, no
      disclosure, no explanation about the risk, the alternatives, so it didn’t give
      Ms. Ackerman the information that she needed, not only with respect to
      the litigation, but with respect to the other, I guess, transactions, or
      documents that the Szymkowiczes had Ms. Ackerman sign.” Timestamp
      31:34 of the April 11, 2018 oral argument in the Court of Appeals. [There
      is no evidence in the record that I “had Mrs. Ackerman sign” anything].

      The result of Ms. Porter’s false and misleading statements to the Board on
Professional Responsibility and the Court of Appeals is that I was “kept in the case” for
six more years after the Hearing Committee found that I “reasonably rel[ied] on JTS’s
determination of Mrs. Ackerman’s capacity and her waiver of any conflict.” Hearing
Committee’s Findings of Fact and Proposed Conclusions of Law at 101.

      C.    The Investigation into Ms. Porter’s Conduct should look into whether
      Ms. Porter used her Former Colleague, Professor Michael Frisch, and his
      “Legal Profession Blog” to Tarnish my Law Firm in the Legal Community
      and Improperly Influence the Board on Professional Responsibility and
      Court of Appeals (and its Law Clerks) to Side with Disciplinary Counsel
      against my Law Firm.4

      The investigation into Ms. Porter’s conduct should look into whether Ms. Porter
used her former colleague at the Office of Disciplinary Counsel and current colleague at
Georgetown University Law Center, Professor Michael Frisch, to tarnish my law firm’s


4    Printouts of Professor Frisch’s blog posts related to this case are attached in the
Appendix attached to this letter.


                                            16
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 45 of 95




reputation in the legal community and improperly influence the Board on Professional
Responsibility and Court of Appeals (and its law clerks) to side with Disciplinary
Counsel against my law firm. Professor Frisch publishes an influential “Legal
Profession Blog,” found at https://lawprofessorstypepad.com/legal_profession.
Professor Frisch and Ms. Porter are both adjunct professors of law at the Georgetown
University Law Center who teach courses in professional responsibility.
https:www.law.georgetown.edu/faculty/michael-s-
Frisch/ and https:www.law.georgetown.edu/faculty/julia-l-porter/.

       I do not recall that Professor Frisch attended any of the proceedings before the
Hearing Committee in my case; accordingly, he would not have had the personal
knowledge sufficient to provide any “color” to the reporting on my case that he provided
on his blog. The statements he published in his blog about my case provided a
“slanted” view against my firm and in favor of Mrs. Abbott and Ms. Porter, and it would
have been virtually impossible for him to have come to the conclusions that he made
based on a reading of the Hearing Committee’s Findings of Fact and Conclusions of
Law alone.

       In an article published on Professor Frisch’s blog on August 17, 2018 entitled
“D.C. Disciplinary Counsel has New Leadership,” Professor Frisch stated:

      The District of Columbia Office of Disciplinary Counsel has its top
      positions in place with the elevation of Julia Porter to Deputy Disciplinary
      Counsel. With Phil Fox and Ms. Porter at the helm, the office is blessed
      with effective leadership for the first time in decades. Thus one will likely
      see fewer of the cases that take eight or more years to investigate and a
      decade or more to go from soup to nuts. . . . Disclosure: Deputy Porter
      and I were colleagues at Bar Counsel for a decade, regularly co-
      counseled cases and have co-taught ethics courses at Georgetown Law
      for many years. I am biased in her favor. [emphasis added].

       An investigation into Ms. Porter’s conduct in my case might also consider looking
into whether Ms. Porter was connected to an article published in the Summer 2014
issue of the Georgetown Journal of Legal Ethics entitled “Clients with Diminished
Capacity Seek Attorneys with Augmented Integrity” by Georgetown Law student Liza
Magley. 27 Geo. J. Legal Ethics 705.

      1.     Professor Frisch’s October 22, 2012 Blog Post.

        The first article that Professor Frisch wrote about my case is “The Worst Hearing
Committee Report in D.C. History,” published on his blog on October 22, 2012. This
article states:




                                            17
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 46 of 95




I have been carefully reviewing a District of Columbia hearing committee
report issued recently that exonerates four attorneys on charges of
conflicts of interest and dishonesty in a case involving the alleged abuse
and manipulation of an elderly woman "client."

The evidence in the case supports a conclusion that the attorneys, in the
course of representing the woman's son, purported to represent her as
well and caused her to execute a series of documents giving control or
complete ownership of her property to him. The result was the significant
depletion of the woman's financial resources (and she paid for the ensuing
litigation brought in her name), the withdrawal of two of the attorneys after
a judge had raised the conflict issue and a court determination by one of
the most respected jurists in the District of Columbia that the woman had
not been competent to sign the documents that the attorneys had drafted
for the benefit of the son.

After they withdrew, the two attorneys continued to stage-manage the dual
representation by hiring and paying successor counsel (with the woman's
money) and drafting legal documents for the woman's signature.

The hearing committee, throughout its report, repeatedly states that there
was "no evidence" of any ethical violations. In fact, there was the
testimony of twelve witnesses called by Bar Counsel and the orders of
Superior Court judges that provided compelling evidence of the charged
misconduct. The hearing committee simply chose to ignore it.

In particular, the hearing committee viciously attacks the complainant (the
woman's loving daughter) as biased and incredible.

The reason?

She was angry and upset with the attorneys and was not a lawyer or legal
ethics expert herself. Thus, her entire testimony was ignored due to so-
called "bias."
In my opinion, she had every right to be furious with the attorneys who had
manipulated and endangered her mother and, based on this execrable
report, has every right to regard the self-regulated legal profession as a
fraud on the public.

As to the conflict, the hearing committee reasoned that the woman loved
her son and wished for "peace in the family." Thus, there was no need to
explore the significant conflicts in the dual representations or deal with the
overwhelming evidence of her incompetence and inability to consent to
the conflict when she "retained" them.



                                      18
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 47 of 95




In sum, the report reflects the most superficial reasoning and failure to
comprehend fundamental principles of legal ethics that I've seen in nearly
30 years of reading these reports.

When I read the report, I wondered about the background of the
committee chair and surprise, surprise: He's an elder care lawyer. He
signed (and presumably authored) an opinion that makes it nearly
impossible to prosecute lawyer elder abuse. A classic "fox guards
henhouse" approach to bar discipline.

And then, this from the committee chair's law partner hits my in box:

       My partner, John Quinn, chaired a Board on Professional
       Responsibility panel which decided the attached case
       against Bar Counsel and in favor of the lawyers involved.
       The case spanned several years and the opinion is 219
       pages. It is the only case known to the Hearing Committee
       that squarely deals with the difference between legal
       competency and legal capacity. I recommend reading it in
       that it involved charges of Bar Counsel of conflicts of
       interest, dishonesty, fraud and other ethical violations
       against several attorneys alleging that they represented a
       client who Bar Counsel alleged was "incompetent…suffered
       from cognitive impairment…and memory problems." The
       report cites the relevant cases and other authorities that are
       pertinent and useful to practitioners.

I find this shocking, but at least it makes the agenda of this report crystal
clear: protect the profession, trash the victim of misconduct (and
discourage other victims from coming forward), make future Bar Counsel
prosecutions virtually impossible and use the whole thing as a marketing
tool.

It also is noteworthy that it took the hearing committee over 2 1/2 years to
produce this whitewash, notwithstanding a rule that requires
that the report be filed within 120 days of the close of the hearing.

              a.    Ms. Porter referenced, without attribution, Professor
              Frisch’s allegation that the law partner of the Hearing
              Committee’s chairman, John Quinn, wrote the email that
              Professor Frisch discussed in his October 22, 2012 blog post.




                                      19
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 48 of 95




       Ms. Porter referenced, without attribution, Professor Frisch’s allegation that the
law partner of the Hearing Committee’s chairman, John Quinn, wrote the email that
Professor Frisch discussed in his October 22, 2012 blog post when she stated on page
17 of Disciplinary Counsel’s Brief before the Court of Appeals dated January 18, 2018,
“The Hearing Committee touted the visibility of this case, to the rest of the bar.”

      2.     Professor Frisch’s December 24, 2012 Blog Post.

       Professor Frisch’s contact with Ms. Porter becomes more likely than not when
reading his blog post entitled, “Worst to First” published on December 24, 2012, which
stated

      Readers of this blog may recall that I recently severely criticized a District
      of Columbia hearing committee for absolving four attorneys on charges of
      elder abuse by failing to deal with the evidence and attacking the
      complainant and Bar Counsel rather than resolving the case.

      With typical understatement, I called the report the worst in D.C. bar
      history.

      Bar Counsel has appealed the case to the Board on Professional
      Responsibility. Hopefully, justice will eventually prevail.

                    a.    Notices of Appeal and Briefs filed before the Board on
                    Professional Responsibility are not found on the internet and
                    are only available by viewing the Board’s files in person or by
                    receiving them from someone intimately involved in the case –
                    such as Ms. Porter.

       The reason that it is more likely than not that Professor Frisch and Ms. Porter
were in contact about my case is the fact that Notices of Appeal and Briefs filed before
the Board on Professional Responsibility are not found on the internet and are only
available by viewing the Board’s files in person or by receiving them from someone
intimately involved in the case – such as Ms. Porter.

      3.     Professor Frisch’s July 28, 2014 Blog Post.

      Professor Frisch published another blog on Monday July 28, 2014 (just three
days after the Board on Professional Responsibility posted its order dismissing all
charges against my firm on Friday July 25, 2014). This blog post was entitled “Worst
Report Affirmed,” and stated, in relevant part:

      In October 2012, I posted a comment about a report of a District of
      Columbia hearing committee that absolved four lawyers who I believe



                                            20
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 49 of 95




      were proven to have engaged in serious misconduct involving the abuse
      of an elderly woman suffering from dementia.

      The post was titled The Worst Hearing Committee Report in D.C. Bar
      History.

      ...

      Well, two years have passed and the Board on Professional Responsibility
      affirmed the findings last week.

      The majority opinion calls the case one that is resolved by the hearing
      committee's "credibility" determinations, thereby absolving themselves of
      the work of actually studying the record and evaluating the wealth of
      evidence that the hearing committee simply ignored in aid of its steadfast
      desire to find no misconduct.

      ...

      In other words, it's fine to ignore the findings of judges and the
      observations of a dozen witnesses if you accept the self-serving
      statements of the attorneys that they did not know that their so-called
      "client" was incapable of decision-making.

      ...

      [T]his is a "sad case," but not for the reasons set forth. The case sadly
      reflects the inability of the BPR to deal meaningfully with a case in which
      the hearing committee entirely failed to do its job.

      4.     Professor Frisch’s September 17, 2015 Blog Post.

     After the Court of Appeals remanded the case to the Board on Professional
Responsibility on September 17, 2015, Professor Frisch published a blog post that
same day that stated, in relevant part:

      The District of Columbia Court of Appeals has remanded the case
      involving The Worst Hearing Committee
      Report in D.C. Bar history.

      The court sustained the Board of Professional Responsibility's rejection of
      dishonesty charges and remanded for further consideration of conflict of
      interest charges.




                                           21
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 50 of 95




      There are several aspects of this action that I find unfortunate in a case
      that was so poisoned by counterfactual fact findings.

      ...

      My review of the record inescapably leads to a contrary conclusion to the
      findings of a[n] obviously rogue hearing committee.

      Second, the court should never remand matters to the BPR when it clearly
      is on record that it believes no misconduct occurred.

      Well, as a judge of the court once said, I have a vote and you (loyal
      blogger) do not.

      ...

      I view this result as somewhat better than a Get Out of Jail Free Card but
      have little hope that the board will treat the matter with the seriousness it
      richly deserves.

      5.     Professor Frisch’s May 22, 2017 Blog Post.

       Professor Frisch published another blog post on May 22, 2017 entitled “The Most
Blatant Regulatory Failure in D.C. Bar History Nears A Conclusion.” This blog post
stated, in relevant part:

      The seemingly endless saga caused by The Worst Hearing Committee
      Report in D.C. Bar History continues with a report on remand from the
      District of Columbia Court of Appeals to its Board on Professional
      Responsibility that absolves four attorneys from the most horrific case of
      elder abuse conflicts of interest I have ever seen.

      ...

      In other words, it's fine to ignore the findings of multiple judges and the
      observations of a dozen witnesses if you accept the self-serving
      statements of the attorneys that they did not know that their so-called
      "client" was incapable of decision-making.

      The majority's logic would absolve an attorney of conversion if the lawyer
      denied that the money was gone, even if the bank records proved it.

      A concurring opinion would find that the attorneys were aware that their
      "client" was incapacitated and that her interests conflicted with those of



                                            22
        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 51 of 95




       her son. Somehow, and for reasons that escape me, those conclusions
       did not lead to findings of serious ethical violations.

       ...

       Here, in May 2017, the board made true my prediction. Disciplinary
       Counsel can appeal this atrocity to the court, which will face the moral
       dilemma of attempting to honor its fact finding standard of review
       (deferring to a hearing committee that utterly failed to do its job and a
       board unwilling to police it) and the undeniable facts that justify the
       severest discipline. If there ever was a case in D.C. where the disciplinary
       system perpetrated a greater injustice and more fully failed in its stated
       public protection purpose, it has escaped my attention. For those of
       sufficiently strong stomach, the report in In re Szymkowicz, Szymkowicz,
       Silverman & King can be accessed through this link [. . .].

       6.     Professor Frisch’s November 8, 2018 Blog Post.

        Within a few minutes after the Court of Appeals posted its final opinion in my
firm’s case on the Court’s website on November 8, 2018, Professor Frisch published a
blog post that was updated several times over the next few days. The final post was
entitled “District of Columbia Court Absolves Attorneys of Horrific Elder Abuse Conflict.”
This blog post states:

       The District of Columbia Court of Appeals has in a per curiam decision
       affirmed the most pro-attorney, anti-public protection recommendation in
       the history of the D.C. discipline system. As a consequence, attorneys
       who clearly engaged in a gross conflict of interest get off scot-free for
       horrific elder abuse.
       A hollow tsk tsk is all the court can muster

              In sum, although we fully understand Disciplinary Counsel’s
              concerns about the Szymkowiczes’ conduct in this case, we
              accept the Board’s conclusion that the Szymkowiczes were
              not shown by clear and convincing evidence to have violated
              Rule 1.7.

       The court majority's "full understanding" offers faint if no hope to future
       victims. And does nothing to instruct the Bar and public on the ethics of
       elder care abuse. Rather, the court's discussion of burden shifting has no
       practical consequence but to tie the hands of Disciplinary Counsel in
       proving conflicts. There is no case in the history of the D.C. disciplinary
       where a hearing committee, the board and the court so studiously ignored
       the proven facts to achieve the desired result.



                                            23
          Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 52 of 95




         ...

         The injustice perpetrated in these disgraceful proceedings was a direct
         result of the court and board's unwarranted deference to the agenda of the
         hearing committee chair . . .

         ...


         During the pendency of these proceedings, I reached out to respected
         members of the probate bar who uniformly expressed horror at what these
         lawyers did but were reluctant to speak out in public. This is - simply put -
         Exhibit One in anyone's indictment of the "self-regulating" District of
         Columbia legal profession.

         A very disappointing day.

V.       CONCLUSION.

         A.     Potential Charges Against Ms. Porter.

   I believe that the facts support charges that Ms. Porter violated several Rules of the
District of Columbia Rules of Professional Conduct, including:

     •   Rule 3.2 (a), entitled “Expediting Litigation,” which states, “In representing a
         client, a lawyer shall not delay a proceeding when the lawyer knows or when it is
         obvious that such action would serve solely to harass or maliciously injure
         another.”5

     •   Rule 3.1, entitled “Meritorious Claims and Contentions,” which states, in relevant
         part, “A lawyer shall not bring or defend a proceeding, or assert or controvert an
         issue therein, unless there is a basis in law and fact for doing so that is not



5       Comment 1 to Rule 3.2 states, “Dilatory practices bring the administration of
justice into disrepute. Delay should not be indulged merely for the convenience of the
advocates, or for the purpose of frustrating an opposing party’s attempt to obtain rightful
redress or repose. It is not a justification that similar conduct is often tolerated by the
bench and bar. The question is whether a competent lawyer acting in good-faith would
regard the course of action as having some substantial purpose other than delay.
Realizing financial or other benefit from otherwise improper delay in litigation is not a
legitimate interest of the client.”



                                              24
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 53 of 95




        frivolous, which includes a good-faith argument for the extension, modification, or
        reversal of existing law.”6

    •   Rule 3.3 (a), entitled “Candor to Tribunal,” which states, in relevant part, “A
        lawyer shall not knowingly: (1) Make a false statement of fact or law to a tribunal
        or fail to correct a false statement of material fact or law previously made to the
        tribunal by the lawyer.” . . . (4) Offer evidence that the lawyer knows to be false.”7

    •   Rule 3.4 (e), entitled “Fairness to Opposing Party and Counsel,” which states, in
        relevant part, “A lawyer shall not: . . . (e) In trial, allude to any matter that the
        lawyer does not reasonably believe is relevant or that will not be supported by
        admissible evidence, assert personal knowledge of facts in issue except when
        testifying as a witness, or state a personal opinion as to the justness of a cause,
        the credibility of a witness, the culpability of a civil litigant, or the guilt or
        innocence of an accused.”

    •   Rule 3.5 (a), entitled “Impartiality and Decorum of the Tribunal,” which states, in
        relevant part, “A lawyer shall not: (a) Seek to influence a judge, juror, prospective
        juror, or other official by means prohibited by law.”

    •   Rule 3.7 (a), entitled “Lawyer as Witness,” which states “A lawyer shall not act as
        advocate at a trial in which the lawyer is likely to be a necessary witness except
        where: (1) The testimony relates to an uncontested issue; (2) The testimony



6      Comment 1 to Rule 3.1 states, in relevant part, “The advocate has a duty to use
legal procedure for the fullest benefit of the client’s cause, but also a duty not to abuse
legal procedure.” Comment 2 to Rule 3.1 states, in relevant part, that lawyers “are
required to inform themselves about the facts of their clients’ cases and the applicable
law and determine that they can make good faith arguments in support of their clients’
positions.”

7       Comment 2 to Rule 3.3 states, in relevant part, “An assertion purported to be
made by the lawyer, as in an affidavit by the lawyer or in a statement in open court, may
properly be made only when the lawyer knows the assertion is true or believes it to be
true on the basis of a reasonably diligent inquiry. There may be circumstances where
failure to make a disclosure is the equivalent of an affirmative misrepresentation. If the
lawyer comes to know that a statement of material fact or law that the lawyer previously
made to a tribunal is false, the lawyer has a duty to correct the statement.” Comment 3
to Rule 3.3 states, in relevant part, “Legal argument based on a knowingly false
representation of law constitutes dishonesty toward the tribunal. A lawyer is not
required to make a disinterested exposition of the law, but must recognize the existence
of pertinent legal authorities. . . . The underlying concept is that legal argument is a
discussion seeking to determine the legal premises properly applicable to the case.”


                                              25
         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 54 of 95




        relates to the nature and value of legal services rendered in the case; or (3)
        Disqualification of the lawyer would work substantial hardship on the client.”

    •   Rule 3.8, entitled “Special Responsibilities of a Prosecutor,” which states, in
        relevant part, “The prosecutor in a criminal case shall not: . . . (b) File in court or
        maintain a charge that the prosecutor knows is not supported by probable cause;
        (c) Prosecute to trial a charge that the prosecutor knows is not supported by
        evidence sufficient to establish a prima facie showing of guilt; (d) Intentionally
        avoid pursuit of evidence or information because it may damage the
        prosecution’s case or aid the defense; (e) Intentionally fail to disclose to the
        defense, upon request and at a time when use by the defense is reasonably
        feasible, any evidence or information that the prosecutor knows or reasonably
        should know tends to negate the guilt of the accused or to mitigate the offense,
        or in connection with sentencing, intentionally fail to disclose to the defense upon
        request any unprivileged mitigating information known to the prosecutor and not
        reasonably available to the defense, except when the prosecutor is relieved of
        this responsibility by a protective order of the tribunal; [and] (f) Except for
        statements which are necessary to inform the public of the nature and extent of
        the prosecutor’s action and which serve a legitimate law enforcement purpose,
        make extrajudicial comments which serve to heighten condemnation of the
        accused.”8

    •   Rule 8.4, entitled “Misconduct,” which states, in relevant part, “It is professional
        misconduct for a lawyer to: . . . (c) Engage in conduct involving dishonesty, fraud,
        deceit, or misrepresentation; [and] (d) Engage in conduct that seriously interferes
        with the administration of justice.”

        B.     Information to Seek in an Investigation of Ms. Porter.

   I believe that the following information may be relevant in determining whether Ms.
Porter violated any Rules of the District of Columbia Rules of Professional Conduct
during her prosecution of my case:

    •   Information concerning the November 2005 meeting between Mrs. Ackerman, on
        the one hand, and Ms. Porter and her investigator, on the other hand.

    •   All communications between the Office of Disciplinary Counsel and Mary
        Frances Abbott



8     Comment 1 to Rule 3.8 states, in relevant part, “A prosecutor has the
responsibility of a minister of justice and not simply that of an advocate. This
responsibility carries with it specific obligations to see that the defendant is accorded
procedural justice and that guilt is decided upon the basis of sufficient evidence.”


                                              26
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 55 of 95
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 56 of 95




                       APPENDIX

    PROFESSOR FRISCH’S BLOG POSTS
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 57 of 95




        Professor Frisch’s Blog Post
    “The Worst Hearing Committee Report
            in D.C. Bar History”
              October 22, 2012
                                       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 58 of 95



Legal Profession Blog
Monday, October 22, 2012

The Worst Hearing Committee Report In D.C. Bar History
By Legal Profession Prof

I have been carefully reviewing a District of Columbia hearing committee report issued recently that exonerates four attorneys on charges
of conflicts of interest and dishonesty in a case involving the alleged abuse and manipulation of an elderly woman "client."

The evidence in the case supports a conclusion that the attorneys, in the course of representing the woman's son, purported to represent
her as well and caused her to execute a series of documents giving control or complete ownership of her property to him. The result was
the significant depletion of the woman's financial resources (and she paid for the ensuing litigation brought in her name), the withdrawal
of two of the attorneys after a judge had raised the conflict issue and a court determination by one of the most respected jurists in the
District of Columbia that the woman had not been competent to sign the documents that the attorneys had drafted for the benefit of the
son.

After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and paying successor counsel (with
the woman's money) and drafting legal documents for the woman's signature.

The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any ethical violations. In fact, there was
the testimony of twelve witnesses called by Bar Counsel and the orders of Superior Court judges that provided compelling evidence of
the charged misconduct. The hearing committee simply chose to ignore it.

In particular, the hearing committee viciously attacks the complainant (the woman's loving daughter) as biased and incredible.

The reason?

She was angry and upset with the attorneys and was not a lawyer or legal ethics expert herself. Thus, her entire testimony was ignored
due to so-called "bias."

In my opinion, she had every right to be furious with the attorneys who had manipulated and endangered her mother and, based on this
execrable report, has every right to regard the self-regulated legal profession as a fraud on the public.

As to the conflict, the hearing committee reasoned that the woman loved her son and wished for "peace in the family." Thus, there was
no need to explore the significant conflicts in the dual representations or deal with the overwhelming evidence of her incompetence and
inability to consent to the conflict when she "retained" them.

In sum, the report reflects the most superficial reasoning and failure to comprehend fundamental principles of legal ethics that I've seen in
nearly 30 years of reading these reports.

When I read the report, I wondered about the background of the committee chair and surprise, surprise: He's an elder care lawyer. He
signed (and presumably authored) an opinion that makes it nearly impossible to prosecute lawyer elder abuse. A classic "fox guards
henhouse" approach to bar discipline.

And then, this from the committee chair's law partner hits my in box:

    My partner, John Quinn, chaired a Board on Professional Responsibility panel which decided the attached case against Bar Counsel
    and in favor of the lawyers involved.The case spanned several years and the opinion is 219 pages. It is the only case known to the
    Hearing Committee that squarely deals with the diﬀerence between legal compentency and legal capacity. I recommend reading it in
    that it involved charges of Bar Counsel of conflicts of interest, dishonesty, fraud and other ethical violations against several attorneys
    alleging that they represented a client who Bar Counsel alleged was "incompetent…suﬀered from cognitive impairment..and memory
    problems." The report cites the relevant cases and other authorities that are pertinent and useful to practitioners.

    https://www.dropbox.com/s/iyu7z002yfm1q5r/Ackerman__Hearing_Committee's_Final_Decision_Order_dated_September_28_2012.pdf

I find this shocking, but at least it makes the agenda of this report crystal clear: protect the profession, trash the victim of misconduct
(and discourage other victims from coming forward), make future Bar Counsel prosecutions virtually impossible and use the whole thing
as a marketing tool.

 It also is noteworthy that it took the hearing committee over 2 1/2 years to produce this whitewash, notwithstanding a rule that requires
that the report be filed within 120 days of the close of the hearing.
The title to this post reflects my opinion. It calls to mind one of my favorite Seinfeld lines from Elaine to Jerry: "Just when I think you are
                                         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 59 of 95
the shallowest man I've ever met, you manage to drain a little more out of the pool."

Just when I think these reports can't possibly get any worse, one like this one shows up. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2012/10/the-worst-hearing-committee-report-in-dc-bar-history.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 60 of 95




           Professor Frisch’s Blog Post
                 “Worst to First”
                December 24, 2012
                            Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 61 of 95
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM




                                 Legal Profession Blog
                                        A Member of the Law Professor Blogs Network


 Blog Editors                                 « The Trouble With Tribble | Main | No Higher
 S. Alan Childress                            Power »
 Conrad Meyer III Professor of Law
 Tulane Univ. Law School
                                              December 24, 2012
 • achildr[at]tulane.edu
 • Website
                                              Worst To First
                                              Readers of this blog may recall that I recently severely
 Michael S. Frisch                            criticized a District of Columbia hearing committee for
 Ethics Counsel
                                              absolving four attorneys on charges of elder abuse by
 Georgetown Law Center
                                              failing to deal with the evidence and attacking the
 •frischm[at]law.georgetown.edu
                                              complainant and Bar Counsel rather than resolving
 • Profile
                                              the case.

 Jeffrey M. Lipshaw                           With typical understatement, I called the report the
 Associate Professor of Law                   worst in D.C. bar history.
 Suffolk Law School
 • jlipshaw[at]suffolk.edu                    Bar Counsel has appealed the case to the Board on
 • Profile                                    Professional Responsibility. Hopefully, justice will
 • SSRN Author Page                           eventually prevail.

                                              Well, I have just read another hearing committee
 Contributing Editor
                                              report that is the exact opposite -- a thoroughly                 Archives
 Nancy B. Rapoport                            professional, 201 page analysis of the charges in two
 Gordon Silver Professor of Law                                                                                 Recent Posts
                                              matters with a well-reasoned and appropriate
 William S. Boyd School of Law, UNLV          recommendation of disbarment.                                     From Insider Trader To Inside Prison
 • nancy.rapoport[at]unlv.edu
 • Profile                                    The main charges involve the attorney's                           Bill Henderson is the 2d Most
 • SSRN Author Page                           representation of a plaintiff in a sex harassment case.           Influential Person in Legal Education -
                                                                                                                National Jurist Magazine
 News Readers & Feeds                         When the client became concerned about the
                                              attorney's behavior (in particular, his disrespect for a          South Of The Border
    FeedBurner Subscription Service           Superior Court judge), she discharged him.
                                                                                                                Stand By Me
                                              He retaliated with a campaign to destroy her with
                                                                                                                Letters from Jail
                                              court process that must be read to be believed. He
  Enter your Email
                                              instituted frivolous litigation, breached confidentiality,        The Wrong Way
                                              made false statements and created false evidence. As
     Subscribe me!                            the client testified, the attorney 's conduct turned her          An Unscheduled Landing Leads To A
                                              life upside down.                                                 Legal Malpractice Claim
  Powered by FeedBlitz
  View Recent Posts from Network              The hearing committee's report may be found at this               Attorney Not Crucified For
  Blog Feeds                                  link by inserting the attorney's name --Ellis S. Frison.          Unprofessional Remark

                                                                                                                Illinois Battle Over Breach of
                                              Comment from Stephen Williams:
 Search This Blog                                                                                               Fiduciary Duty Charges

                            Search                  The Court of Appeals is exclusively charged with
                                                                                                                An Inappropriate Colloquy Gets A
                                                    regulating the practice of law in the District of
                                                                                                                Judge Admonished


http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 1 of 4
                            Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 62 of 95
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM



 Resources                                          Columbia. Short of Congress removing this                   Topical Archive
                                                    authority from the Court, the Court is the only
 About Legal Profession                             entity that is able to fix this problem. And yet,           Abstracts Highlights - Academic
 Blog                                               you repeatedly refuse to lay these shortcomings             Articles on the Legal Profession
 • Comments & Content to:
                                                    at the feet of the Court which is where it really
 jlipshaw[at]suffolk.edu                                                                                        Associates
                                                    belongs.
                                                                                                                Bar Discipline & Process
 Find Legal Profession Profs                        Stephen
 • Google Scholar                                                                                               Billable Hours
 • Law Schools                                UPDATE: I respectfully disagree with the above
 • SSRN                                       comment. My article No Stone Left Unturned is                     Blogging
                                              premised on the proposition that the D.C. Court of
                                                                                                                Books
 Ethics                                       appeals made a fundamental error in creating and
 • ABA Center for Professional                deferring to a board dominated by volunteer lawyers.              Childress
 Responsibility
                                              When the court issues an opinion that I disagree with,            CLE
 • ABA Ethics Search
                                              I say so --here's an example. (Mike Frisch)
 • ABA Links to State Ethics and                                                                                Clients
 Professional Responsibility Sites            December 24, 2012 in Bar Discipline & Process | Permalink
 • ABA Model Rules of Professional                                                                              Comparative Professions
 Conduct
                                                                                                                Conferences & Symposia
 • American Legal Ethics Library,             TrackBack
 Cornell Law School                                                                                             Current Affairs
 • Louis Stein Center for Law and             TrackBack URL for this entry:
 Ethics (Fordham Law School)                                                                        Economics
                                              http://www.typepad.com/services/trackback/6a00d8341bfae553ef017d3f233483970c
 • Miller-Becker Center for Professional                                                                        Ethics
 Responsibility (Akron Law)                   Listed below are links to weblogs that reference
 • SSRN: Legal Ethics and Professional        Worst To First:                                                   Film
 Responsibility
 • The Georgetown Journal of Legal            Comments                                                          Food and Drink

 Ethics                                                                                                         Frisch
                                              Post a comment
 Bar Admission and                                                                                              Games
 Discipline                                   Verify your Comment                                               General Counsel
 • NOBC, National Organization of Bar
 Counsel                                      Previewing your Comment                                           Guest Bloggers from the Academy
 • APRL, The Association of
                                              Posted by: |                                                      Highlights from bepress and Law &
 Professional Responsibility Lawyers
 • National Conference of Bar                                                                                   Society Review
                                              This is only a preview. Your comment has not yet
 Examiners                                    been posted.                                                      Hiring
 • Halt
                                                 Post        Edit                                               Hot Topics
 Firm Management                              Your comment could not be posted. Error type:
                                                                                                                In-House
 • Centre for Professional Service Firm       Your comment has been saved. Comments are
 Management, Univ. of Alberta                 moderated and will not appear until approved by the               Interviewing
 • Clifford Chance Centre for the             author. Post another comment
 Management of Professional Service                                                                             Judicial Ethics and the Courts
 Firms, Univ.of Oxford                        The letters and numbers you entered did not match
                                              the image. Please try again.                                      Law & Business

 The Profession                                                                                                 Law & Society
                                              As a final step before posting your comment, enter the
 • Harvard Law School Program on the
                                              letters and numbers you see in the image below. This              Law Firms
 Legal Profession
                                              prevents automated programs from posting
 • Law.com                                                                                                      Lawyers & Popular Culture
                                              comments.
 • Mondaq
                                                                                                                Lipshaw

http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 2 of 4
                            Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 63 of 95
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM



 • National Law Journal                       Having trouble reading this image? View an
                                                                                                                Monday Calendar of Programs and
 • SSRN: Law & Society: The Legal             alternate.
                                                                                                                Events
 Profession
                                                 Continue                                                       Partners
 Other Blogs
 • LawBizBlog                                                                                 Remember          Privilege
                                              Name:
 • Legal Ethics Forum                                                                      personal info?
                                                                                                                Pro Bono
 • My Shingle
 • Robert Ambrogi’s LawSites                                                                                    Professional Responsibility
                                              Email Address:
 Free Legal Web Sites                                                                                           Rapoport
 • Findlaw
                                                                                                                Religion
 • JURIST                                     URL:
                                                                                                                Science
 Recent Comments
                                                                                                                Straddling the Fence
 Ashley Casas on Stand By Me                  Comments:
                                                                                                                Teaching & Curriculum
 Stephen Williams on Illinois Battle
                                                                                                                Television
 Over Breach of Fiduciary Duty
 Charges                                                                                                        The Practice

 Stephen Williams on The Worst                                                                                  Travel
 Hearing Committee Report In D.C.
 Bar History                                                                                                    Web/Tech

 Lavelle Coleman on Buying Into                                                                                 Weblogs
 License Revocation                                                Preview        Post                          Weekly Top Ten: SSRN Legal Ethics
 Stephen Williams on With God As My                                                                             & Professional Responsibility
 Witness
                                                                                                                The Archives
 Steve on Till Death Do Us Disinherit

 Robert Gould on Loyalty Trumps                                                                                 Weekly Archives
 Mobility In New Mexico Decision
                                                                                                                December 30, 2012 - January 5, 2013
 Rick Underwood on What I Did For
 Love                                                                                                           December 23, 2012 - December 29,
                                                                                                                2012
 Rick Underwood on What I Did For
 Love                                                                                                           December 16, 2012 - December 22,
                                                                                                                2012
 Peter Gulia on What I Did For Love
                                                                                                                December 9, 2012 - December 15,
                                                                                                                2012
 Blog Traffic
                                                                                                                December 2, 2012 - December 8,
                                                                                                                2012

                                                                                                                November 25, 2012 - December 1,
        Since September 18, 2006
                                                                                                                2012

 Blogware                                                                                                       November 18, 2012 - November 24,
 Powered by TypePad                                                                                             2012

                                                                                                                November 11, 2012 - November 17,
 Notices                                                                                                        2012



http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 3 of 4
                            Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 64 of 95
Legal Profession Blog: Worst To First                                                                                                        1/3/13 4:44 PM



 © Copyright All Rights Reserved                                                                                November 4, 2012 - November 10,
 Contact post author for permissions                                                                            2012

                                                                                                                October 28, 2012 - November 3, 2012



                                                                                                                More...




http://lawprofessors.typepad.com/legal_profession/2012/12/readers-of-…istrict-of-columbia-hearing-committee-for-absolving-fo.html#comments       Page 4 of 4
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 65 of 95




           Professor Frisch’s Blog Post
             “Worst Report Affirmed”
                  July 28, 2014
Legal Profession Blog           Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 66 of 95                                    7/29/14, 11:23 AM




Legal Profession Blog


A Member of the Law Professor Blogs Network
Sponsored by Wolters Kluwer

Monday, July 28, 2014

Worst Report Aﬃrmed
By Legal Profession Prof

In October 2012, I posted a comment about a report of a District of Columbia hearing committee that absolved four
lawyers who I believe were proven to have engaged in serious misconduct involving the abuse of an elderly woman
suﬀering from dementia.

The post was titled The Worst Hearing Committee Report in D.C. Bar History.

My take

     The evidence in the case supports a conclusion that the attorneys, in the course of representing the woman's son,
     purported to represent her as well and caused her to execute a series of documents giving control or complete
     ownership of her property to him. The result was the significant depletion of the woman's financial resources (and she
     paid for the ensuing litigation brought in her name), the withdrawal of two of the attorneys after a judge had raised the
     conflict issue and a court determination by one of the most respected jurists in the District of Columbia that the
     woman had not been competent to sign the documents that the attorneys had drafted for the benefit of the son.

     After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and paying
     successor counsel (with the woman's money) and drafting legal documents for the woman's signature.

     The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any ethical violations.
     In fact, there was the testimony of twelve witnesses called by Bar Counsel and the orders of Superior Court judges
     that provided compelling evidence of the charged misconduct. The hearing committee simply chose to ignore it.

Well, two years have passed and the Board on Professional Responsibility aﬃrmed the findings last week.

The majority opinion calls the case one that is resolved by the hearing committee's "credibility" determinations, thereby
absolving themselves of the work of actually studying the record and evaluating the wealth of evidence that the hearing
committee simply ignored in aid of its steadfast desire to find no misconduct.

From the BPR majority opinion

     We adopt the Hearing Committee’s findings of fact because we agree that they are supported by substantial evidence.
     Despite the quantity of evidence urged by Bar Counsel, when we account for the Hearing Committee’s qualitative
     credibility determinations, we agree that Bar Counsel has not clearly and convincingly proved the charges against
     Respondents. The facts argued by Bar Counsel certainly do not “produce … a firm belief or conviction” that the
     Hearing Committee got it wrong.

In other words, it's fine to ignore the findings of judges and the observations of a dozen witnessess if you accept the self-
serving statements of the attorneys that they did not know that their so-called "client" was incapable of decision-making.

The concurring opinion would find that the attorneys were aware that their "client" was incapacitated and that her interests
conflicted with those of her son. Somehow, those conclusions did not lead to findings of serious ethical violations.

The concurrence concludes

     This is a sad case. It involves an unnecessary and bitter dispute between a brother and sister, neither of whom
     distinguished him or herself, over the financial aﬀairs of their mother. Mrs. Ackerman was visually impaired, suﬀered
     from dementia, and was distressed by the dispute between her children. The dispute resulted in extensive litigation
     that was funded by the trust established to provide for Mrs. Ackerman in her later years. The costs of that litigation
     contributed to the depletion of the trust assets such that questions were raised as to the suﬃciency of the trust to
     support Mrs. Ackerman.

     It is also a diﬃcult case. Attorneys retained to handle matters in situations such as this face diﬃcult decisions
     concerning the capacity of elderly clients to make informed and educated decisions. As noted, the Rules of
     Professional Conduct provide little guidance for when a lawyer must decline the representation, or withdraw from the
     representation of a client, who is suﬀering from dementia and other disabilities that impair her ability to function. That
     is particularly true in situations such as this where the client retains social graces, has an outward appearance of
     understanding, at some level, of what is happening, and where, as here, the client is relatively clear as to her wishes,
     even if she does not fully appreciate the consequences of her actions.

I agree that this is a "sad case," but not for the reasons set forth. The case sadly reflects the inability of the BPR to deal
meaningfully with a case in which the hearing committee entirely failed to do its job.




http://lawprofessors.typepad.com/legal_profession/2014/07/worst-report-affirmed.html#comments                                            Page 1 of 2
Legal Profession Blog          Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 67 of 95                                  7/29/14, 11:23 AM


The disingenuous suggestion of the concurrence that the lawyers acted in a good-faith belief as to the mother's
competence is belied by an overwhelming amount of record evidence.

And the false equivalence between brother and sister --the brother who tried (with the help of four lawyers) to loot his
mother's estate and the sister who tried to protect her -- is deeply oﬀensive to anyone who bothered to study the record of
this sorry aﬀair.

It's as if the BPR would find that the person who defends frivolous litigation is as blameworthy as the person who initiates
it.

I expect Bar Counsel to appeal these dismissals to the Court of Appeals.

Regardless of the eventual outcome (and I have no optimism at this point) , the story of this case is Exhibit One to prove
the failure of the volunteer disciplinary system in the District of Columbia.

In particular, this outcome serves as a warning to victims --don't bother to bring your concerns to the D.C.Bar, as you will
only get attacked for your trouble.

To be fair, the hearing committee's gross and inexcusable failure to deal with the evidence put the BPR in a diﬃcult
position. One approach would have been to apply due diligence to study and learn the record; the other is the approach
taken here --blow the whole thing oﬀ as a credibility contest and simply fail to deal with the evidence in a meaningful way.

These so-called guardians of the public trust should be thoroughly ashamed of themselves. In a just world, what happened
to Fran Abbott (the complaining daughter) would happen to them.

The BPR report can be found at this link under the names Szykmowicz, Szymkowicz, Silverman and King. (Mike Frisch)

http://lawprofessors.typepad.com/legal_profession/2014/07/worst-report-aﬃrmed.html

© Copyright 2004-2013 by Law Professor Blogs, LLC. All rights reserved.




http://lawprofessors.typepad.com/legal_profession/2014/07/worst-report-affirmed.html#comments                                         Page 2 of 2
Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 68 of 95




           Professor Frisch’s Blog Post
            “Worst Report Remanded”
               September 17, 2015
                        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 69 of 95



Legal Profession Blog
Thursday, September 17, 2015

Worst Report Remanded
By Legal Profession Prof

The District of Columbia Court of Appeals has remanded the case involving The Worst Hearing Committee
Report in D.C. Bar history.

The court sustained the Board of Professional Responsibility's rejection of dishonesty charges and
remanded for further consideration of conflict of interest charges.

There are several aspects of this action that I find unfortunate in a case that was so poisoned by counter-
factual fact findings.

First, the court accepts the hearing committee's findings that the elderly victim of the gross misconduct was
legally competent.

    We take as a given for these purposes the Board’s conclusions that Ms. Ackerman had the legal
    capacity to make the decisions at issue; wanted to transfer her assets to Dr. Ackerman’s control;
    wanted to provide for Dr. Ackerman, even to her financial detriment; did not want the trust to continue;
    did not want Mr. Abbott to continue as trustee; was willing to pursue litigation to achieve these
    objectives; and was aware of the risks and costs of litigation. Nevertheless, there was evidence (largely
    if not entirely undisputed) of numerous other circumstances indicating a risk of conflicting interests
    requiring informed consent to joint representation.

My review of the record inescapably leads to a contrary conclusion to the findings of a obviously rogue
hearing committee.

Second, the court should never remand matters to the BPR when it clearly is on record that it believes no
misconduct occurred.

Well, as a judge of the court once said, I have a vote and you (loyal blogger) do not.

The remand requires an exploration of informed consent

    In the circumstances of this case, we conclude that the Szymkowiczes could not properly represent
    both Ms. Ackerman and Dr. Ackerman without obtaining informed consent to the joint representation.
    Because it concluded that informed consent was not required, the Board did not decide whether
    informed consent was obtained. The Hearing Committee did conclude that Mr. J.T. Szymkowicz
    obtained Ms. Ackerman’s informed consent. Nevertheless, “[r]ather than deciding [that] issue without
    the benefit of the Board’s judgment, we leave [the issue] for the Board to consider on remand . . . .” In re
    Hopkins, 677 A.2d 55, 63 n.17 (D.C. 1996). We do, however, note several issues that may merit the
    Board’s consideration: (1) whether, as Bar Counsel contends, respondents bear the burden of
    establishing that they obtained informed consent or whether instead Bar Counsel bears the burden in
    disciplinary proceedings of establishing the absence of informed consent; (2) whether, as the Hearing
    Committee appears to have assumed, the determination whether Ms. Ackerman gave informed consent
    should be made under the standard applicable to the determination whether a party had capacity to
                         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 70 of 95
    engage in a transaction; (3) whether Rule 1.7 (b)(2) is violated whenever the requisite informed consent
    is not in fact obtained, or whether instead it is a defense under the Rule that the attorney reasonably but
    mistakenly believed that informed consent had been obtained; (4) the implications of Rule 1.14,
    which addresses the obligations of a lawyer representing a client with diminished capacity, a topic we
    discuss infra with respect to the conflict-of-interest charges against Ms. Silverman and Mr. King; and (5)
    the date on which the Szymkowiczes ended their representation of Ms. Ackerman.

The court concludes that "Ms. Ackerman’s mental capacity was indisputably diminished to a degree" and
asks that the implications of Rule 1.14 be addressed on remand.

I view this result as somewhat better than a Get Out of Jail Free Card but have little hope that the board will
treat the matter with the seriousness it richly deserves. (Mike Frisch)

http://lawprofessors.typepad.com/legal_profession/2015/09/the-district-of-columbia-court-of-appeals-has-
remanded-the-case-involving-the-worst-hearing-committee-report-in-dc-bar-hist.html

© Copyright 2004-2015 by Law Professor Blogs, LLC. All rights reserved.
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 71 of 95




        Professor Frisch’s Blog Post
“The Most Blatant Regulatory Failure in D.C. Bar
        History Nears a Conclusion”
                 May 22, 2017
                         Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 72 of 95



Legal Profession Blog
Monday, May 22, 2017

The Most Blatant Regulatory Failure In D.C. Bar History Nears A
Conclusion
By Legal Profession Prof

The seemingly endless saga caused by The Worst Hearing Committee Report In D.C. Bar History continues
with a report on remand from the District of Columbia Court of Appeals to its Board on Professional
Responsibility that absolves four attorneys from the most horrific case of elder abuse conflicts of interest I
have ever seen.

From my summary of the hearing committee report

     The evidence in the case supports a conclusion that the attorneys, in the course of representing the
     woman's son, purported to represent her as well and caused her to execute a series of documents
     giving control or complete ownership of her property to him. The result was the significant depletion of
     the woman's financial resources (and she paid for the ensuing litigation brought in her name),
     the withdrawal of two of the attorneys after a judge had raised the conflict issue and a court
     determination by one of the most respected jurists in the District of Columbia that the woman had not
     been competent to sign the documents that the attorneys had drafted for the benefit of the son.

     After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and
     paying successor counsel (with the woman's money) and drafting legal documents for the woman's
     signature.

     The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any
     ethical violations. In fact, there was the testimony of twelve witnesses called by Bar Counsel and the
     orders of Superior Court judges that provided compelling evidence of the charged misconduct. The
     hearing committee simply chose to ignore it.

The hearing committee report was filed in October 2012.

Nearly two years later, the board filed its first report as we reported

     From the BPR majority opinion

          We adopt the Hearing Committee’s findings of fact because we agree that they are supported by
          substantial evidence. Despite the quantity of evidence urged by Bar Counsel, when we account for
          the Hearing Committee’s qualitative credibility determinations, we agree that Bar Counsel has not
          clearly and convincingly proved the charges against Respondents. The facts argued by Bar
          Counsel certainly do not “produce … a firm belief or conviction” that the Hearing Committee got it
          wrong.

     In other words, it's fine to ignore the findings of multiple judges and the observations of a dozen
     witnesses if you accept the self-serving statements of the attorneys that they did not know that their so-
     called "client" was incapable of decision-making.
    The majority's logic would absolve an attorney of conversion if the lawyer denied that the money was
                       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 73 of 95
    gone, even if the bank records proved it.

    A concurring opinion would find that the attorneys were aware that their "client" was incapacitated and
    that her interests conflicted with those of her son. Somehow, and for reasons that escape me, those
    conclusions did not lead to findings of serious ethical violations.

We noted the concurring board opinion and expressed some views about it

    The concurrence concludes

         This is a sad case. It involves an unnecessary and bitter dispute between a brother and sister,
         neither of whom distinguished him or herself, over the financial aﬀairs of their mother. Mrs.
         Ackerman was visually impaired, suﬀered from dementia, and was distressed by the dispute
         between her children. The dispute resulted in extensive litigation that was funded by the trust
         established to provide for Mrs. Ackerman in her later years. The costs of that litigation contributed
         to the depletion of the trust assets such that questions were raised as to the suﬃciency of the trust
         to support Mrs. Ackerman.

         It is also a diﬃcult case. Attorneys retained to handle matters in situations such as this face diﬃcult
         decisions concerning the capacity of elderly clients to make informed and educated decisions. As
         noted, the Rules of Professional Conduct provide little guidance for when a lawyer must decline the
         representation, or withdraw from the representation of a client, who is suﬀering from dementia and
         other disabilities that impair her ability to function. That is particularly true in situations such as this
         where the client retains social graces, has an outward appearance of understanding, at some level,
         of what is happening, and where, as here, the client is relatively clear as to her wishes, even if she
         does not fully appreciate the consequences of her actions.

    I agree that this is a "sad case," but not for the reasons set forth. The case sadly reflects the inability of
    the BPR to deal meaningfully with a case in which the hearing committee entirely failed to do its job.

    The disingenuous suggestion of the concurrence that the lawyers acted in a good-faith belief as to the
    mother's competence is belied by an overwhelming amount of record evidence.

    And the false equivalence between brother and sister --the brother who tried (with the help of four
    lawyers) to loot his mother's estate and the sister who tried to protect her -- is deeply oﬀensive to
    anyone who bothered to study the record of this sorry aﬀair.

    It's as if the BPR would find that the person who defends frivolous litigation is as blameworthy as the
    person who initiates it.

    I expect Bar Counsel to appeal these dismissals to the Court of Appeals.

    Regardless of the eventual outcome (and I have no optimism at this point) , the story of this case is
    Exhibit One to prove the failure of the volunteer disciplinary system in the District of Columbia.

    In particular, this outcome serves as a warning to victims --don't bother to bring your concerns to the
    D.C.Bar, as you will only get attacked for your trouble.

    To be fair, the hearing committee's gross and inexcusable failure to deal with the evidence put the BPR
    in a diﬃcult position. One approach would have been to apply due diligence to study and learn the
    record; the other is the approach taken here --blow the whole thing oﬀ as a credibility contest and
     simply fail to deal with the evidence in a meaningful way.
                        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 74 of 95
     These so-called guardians of the public trust should be thoroughly ashamed of themselves. In a just
     world, what happened to Fran Abbott (the complaining daughter) would happen to them.

The court remanded the case back to the board in September 2015.

I said at the time

     I view this result as somewhat better than a Get Out of Jail Free Card but have little hope that the board
     will treat the matter with the seriousness it richly deserves.

Here, in May 2017, the board made true my prediction.

Disciplinary Counsel can appeal this atrocity to the court, which will face the moral dilemma of attempting to
honor its fact finding standard of review (deferring to a hearing committee that utterly failed to do its job and
a board unwilling to police it) and the undeniable facts that justify the severest discipline.

If there ever was a case in D.C. where the disciplinary system perpetrated a greater injustice and more fully
failed in its stated public protection purpose, it has escaped my attention.

For those of suﬃciently strong stomach, the report in In re Szymkovicz, Szymkovicz, Silverman & King can
be accessed through this link. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2017/05/the-seemingly-endless-saga-caused-by-the-
worst-hearing-committee-report-in-dc-bar-history.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 75 of 95




          Professor Frisch’s Blog Post
“D.C. Disciplinary Counsel Has New Leadership”
                 August 17, 2018
                        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 76 of 95



Legal Profession Blog
Friday, August 17, 2018

D.C. Disciplinary Counsel Has New Leadership
By Legal Profession Prof

The District of Columbia Oﬃce of Disciplinary Counsel has its top positions in place with the elevation of
Julia Porter to Deputy Disciplinary Counsel.

With Phil Fox and Ms. Porter at the helm, the oﬃce is blessed with eﬀective leadership for the first time in
decades.

Thus one will likely see fewer of the cases that take eight or more years to investigate and a decade or more
to go from soup to nuts.

A case docketed for investigation in 2010 has resulted in a hearing committee report proposing a 30-day
suspension with fitness and the usual "no harm, no foul" approach to the delay.

     Respondent also asserts that Disciplinary Counsel’s delays during the investigation should be
     considered in mitigating sanction. Delay may be considered a mitigating factor in determining an
     appropriate sanction. In re Williams, 513 A.2d 793, 798 (D.C. 1986) (per curiam). But, the Court has
     clarified that the circumstances must be “suﬃciently unique and compelling to justify lessening what
     would otherwise be the sanction necessary to protect the public interest.” In re Fowler, 642 A.2d 1327,
     1331 (D.C. 1994). Delays that are necessary to the decision-making process or the result of a
     respondent’s own actions or inaction do not qualify. Id.

The wrong approach of the accused attorney did not help him

     the Hearing Committee has concluded that, at times, Respondent was evasive and was non-responsive
     to questions posed by the Hearing Committee members concerning his conduct. Respondent avoided
     responding to questions that might elicit acknowledgment of his wrongful conduct.

As to fitness

     Here, Respondent admitted during the disciplinary hearing that he purposefully left earned fees in his
     IOLTA (FF 41-43, 47), that he lacked an accounting system to track funds despite having a total of six
     bank accounts for his various business entities (FF 15, 41; DX 2 at Bates 7), and that he had failed to
     exercise supervision over his non-lawyer employees’ access to his signature stamp for the IOLTA (FF
     38). Respondent failed to acknowledge the wrongfulness of this misconduct, and his testimony
     reflected his failure to appreciate his fiduciary responsibilities for the clients’ entrusted funds. Thus,
     Respondent’s conduct during the disciplinary hearing raises a serious doubt that he will act ethically
     and competently in the future when handling entrusted funds. The Hearing Committee recommends
     that Respondent be suspended from the practice of law for 30 standards, and (2) he has taken a
     continuing legal education class on law practice days. As part of his proof establishing his fitness,
     Respondent should show that (1) he has suﬃcient accounting mechanisms in place to comply with Bar
     Rules and fiduciary management and accounting.
The case is In re Luis Salgado and can be found here.
                        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 77 of 95
Disclosure: Deputy Porter and I were colleagues at Bar Counsel for a decade, regularly co-counseled cases
(see, e.g. here, here and here) and have co-taught ethics courses at Georgetown Law for many years.

I am biased in her favor. (Mike Frisch)

http://lawprofessors.typepad.com/legal_profession/2018/08/the-district-of-columbia-oﬃce-of-disciplinary-
counsel-has-its-top-positions-in-place-with-the-elevation-of-julia-porter-to.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 78 of 95




          Professor Frisch’s Blog Post
“District of Columbia Court Absolves Attorneys
        of Horrific Elder Abuse Conflict”
                November 8, 2018

                    ORIGINAL POST
                        Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 79 of 95



Legal Profession Blog
Thursday, November 8, 2018

DIstrict Of Columbia Court Absolves Attorneys Of Horrific Elder Abuse
Conflict
By Legal Profession Prof

The District of Columbia Court of Appeals has essentially aﬃrmed the most pro-attorney, anti-public
protection recommendation in the history of the D.C. discipline system .

As a consequence, attorney s who clearly engaged in a gross conflict of interest get oﬀ scot-free for horrific
elder abuse.

There is no case in the history of the D.C. disciplinary where a hearing committee, the board and the court
so studiously ignored the proven facts to achieve the desired result.

A lone voice of integrity can be found in the dissent of Senior Judge John Steadman.

From my earlier post on this case

    The evidence in the case supports a conclusion that the attorneys, in the course of representing the
    woman's son, purported to represent her as well and caused her to execute a series of documents
    giving control or complete ownership of her property to him. The result was the significant depletion of
    the woman's financial resources (and she paid for the ensuing litigation brought in her name),
    the withdrawal of two of the attorneys after a judge had raised the conflict issue and a court
    determination by one of the most respected jurists in the District of Columbia that the woman had not
    been competent to sign the documents that the attorneys had drafted for the benefit of the son.

    After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and
    paying successor counsel (with the woman's money) and drafting legal documents for the woman's
    signature.

    The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any
    ethical violations. In fact, there was the testimony of twelve witnesses called by Bar Counsel and the
    orders of Superior Court judges that provided compelling evidence of the charged misconduct. The
    hearing committee simply chose to ignore it.

I will have much more to say. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2018/11/district-of-columbia-court-absolves-elder-
abuse-conflict.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.
 Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 80 of 95




          Professor Frisch’s Blog Post
“District of Columbia Court Absolves Attorneys
        of Horrific Elder Abuse Conflict”
                November 8, 2018

                    UPDATED POST
                                       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 81 of 95



Legal Profession Blog
Thursday, November 8, 2018

District Of Columbia Court Absolves Attorneys Of Horrific Elder Abuse Conflict
By Legal Profession Prof

The District of Columbia Court of Appeals has in a per curiam decision aﬃrmed the most pro-attorney, anti-public protection
recommendation in the history of the D.C. discipline system .

As a consequence, attorneys who clearly engaged in a gross conflict of interest get oﬀ scot-free for horrific elder abuse.

A hollow tsk tsk is all the court can muster

    In sum, although we fully understand Disciplinary Counsel’s concerns about the Szymkowiczes’ conduct in this case, we
    accept the Board’s conclusion that the Szymkowiczes were not shown by clear and convincing evidence to have violated
    Rule 1.7.

The court majority's "full understanding" oﬀers faint if no hope to future victims. And does nothing to instruct the Bar and public
on the ethics of elder care abuse.

Rather, the court's discussion of burden shifting has no practical consequence but to tie the hands of Disciplinary Counsel in
proving conflicts.

There is no case in the history of the D.C. disciplinary where a hearing committee, the board and the court so studiously ignored the
proven facts to achieve the desired result

The lone voice of concern can be found in the dissent of Senior Judge John Steadman

    I disagree that the structure of criminal law presents a fair analogy. Bar discipline proceedings are designed to ensure that attorneys
    abide by the rules of professional conduct that their license demands and to protect the public accordingly.

Not today.

From my earlier post on this case

    The evidence in the case supports a conclusion that the attorneys, in the course of representing the woman's son, purported to
    represent her as well and caused her to execute a series of documents giving control or complete ownership of her property to him.
    The result was the significant depletion of the woman's financial resources (and she paid for the ensuing litigation brought in her
    name), the withdrawal of two of the attorneys after a judge had raised the conflict issue and a court determination by one of the
    most respected jurists in the District of Columbia that the woman had not been competent to sign the documents that the attorneys
    had drafted for the benefit of the son.

    After they withdrew, the two attorneys continued to stage-manage the dual representation by hiring and paying successor counsel
    (with the woman's money) and drafting legal documents for the woman's signature.

    The hearing committee, throughout its report, repeatedly states that there was "no evidence" of any ethical violations. In fact, there
    was the testimony of twelve witnesses called by Bar Counsel and the orders of Superior Court judges that provided compelling
    evidence of the charged misconduct. The hearing committee simply chose to ignore it.

The injustice perpetrated in these disgraceful proceedings was a direct result of the court and board's unwarranted deference to the
agenda of the hearing committee chair as I blogged

    When I read the report, I wondered about the background of the committee chair and surprise, surprise: He's an elder care lawyer.
    He signed (and presumably authored) an opinion that makes it nearly impossible to prosecute lawyer elder abuse. A classic "fox
    guards henhouse" approach to bar discipline.

    And then, this from the committee chair's law partner hits my in box:

         My partner, John Quinn, chaired a Board on Professional Responsibility panel which decided the attached case against Bar
         Counsel and in favor of the lawyers involved.The case spanned several years and the opinion is 219 pages. It is the only case
         known to the Hearing Committee that squarely deals with the diﬀerence between legal compentency and legal capacity. I
         recommend reading it in that it involved charges of Bar Counsel of conflicts of interest, dishonesty, fraud and other ethical
         violations against several attorneys alleging that they represented a client who Bar Counsel alleged was "incompetent…suﬀered
                                       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 82 of 95
         from cognitive impairment..and memory problems." The report cites the relevant cases and other authorities that are pertinent
         and useful to practitioners.

    https://www.dropbox.com/s/iyu7z002yfm1q5r/Ackerman__Hearing_Committee's_Final_Decision_Order_dated_September_28_2012.pdf

    I find this shocking, but at least it makes the agenda of this report crystal clear: protect the profession, trash the victim of
    misconduct (and discourage other victims from coming forward), make future Bar Counsel prosecutions virtually impossible and use
    the whole thing as a marketing tool.

     It also is noteworthy that it took the hearing committee over 2 1/2 years to produce this whitewash, notwithstanding a rule that
    requires that the report be filed within 120 days of the close of the hearing.

In its wisdom, the board refused to consider the above email. Ignoring it was more convenient.

During the pendency of these proceedings, I reached out to respected members of the probate bar who uniformly expressed horror at
what these lawyers did but were reluctant to speak out in public.

This is - simply put - Exhibit One in anyone's indictment of the "self-regulating" District of Columbia legal profession.

A very disappointing day. (Mike Frisch)

https://lawprofessors.typepad.com/legal_profession/2018/11/district-of-columbia-court-absolves-elder-abuse-conflict.html

© Copyright 2004-2018 by Law Professor Blogs, LLC. All rights reserved. Copyright Policy.
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 83 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 2 of 14 PageID 124



Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 18-BG-0100

                               IN RE LARRY KLAYMAN

                            A Member of the Bar of the
                       District of Columbia Court of Appeals
                           (Bar Registration No. 334581)

                       On Report and Recommendation of the
                        Board on Professional Responsibility
                                   (BDN-48-08)

(Argued September 17, 2019                                  Decided June 11, 2020)

       Stephen A. Bogorad, with whom John Thorpe Richards, Jr., was on the brief,
for respondent.

      H. Clay Smith, III, Assistant Disciplinary Counsel, with whom Elizabeth A.
Herman, Deputy Disciplinary Counsel, and Jennifer P. Lyman, Senior Assistant
Disciplinary Counsel, were on the brief, for the Office of Disciplinary Counsel.

      Before FISHER, THOMPSON, and BECKWITH, Associate Judges.

      PER CURIAM: The Board on Professional Responsibility (the “Board”) has

recommended that this court suspend respondent Larry Klayman from the practice

of law for ninety days based on his representation of three clients in violation of Rule

1.9 (conflict-of-interest) of the District of Columbia Rules of Professional Conduct

(or its Florida equivalent). In this matter, the Office of Disciplinary Counsel
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 84 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 3 of 14 PageID 125
                                         2

(“Disciplinary Counsel”) takes exception to the Board’s report and recommendation

on three grounds. First, Disciplinary Counsel challenges the Board’s rejection of the

finding by Hearing Committee Number Nine (the “Hearing Committee”) that Mr.

Klayman violated District of Columbia Rule of Professional Conduct 8.4(d).

Second, Disciplinary Counsel takes exception to the Board’s rejection of the Hearing

Committee’s finding that Mr. Klayman gave false testimony and made false

representations to the Hearing Committee. Finally, Disciplinary Counsel takes

exception to the Board’s recommendation that we impose a ninety-day suspension

without a requirement that Mr. Klayman prove his fitness before being reinstated.

For the reasons that follow, we accept the Board’s recommendations.




                                        I.




      The Board adopted most of the factual findings of the Hearing Committee,

including as to the following, a summary regarding the three matters that underlie

this disciplinary matter. Mr. Klayman founded Judicial Watch and served as its in-

house general counsel from its inception in 1994 until 2003. During Mr. Klayman’s

tenure at Judicial Watch, Sandra Cobas served as the director of Judicial Watch’s

Miami Regional Office. She complained to Judicial Watch about her employment
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 85 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 4 of 14 PageID 126
                                          3

conditions, alleging that she was subject to a hostile work environment during

several weeks in 2003. As general counsel, Mr. Klayman provided legal advice to

Judicial Watch concerning Cobas’s claims. After both Mr. Klayman and Ms. Cobas

had ended their employment with Judicial Watch, Ms. Cobas filed a complaint

against Judicial Watch in a Florida state court, making the same hostile-work-

environment allegations. The Florida trial court granted a motion to dismiss the case

(calling the complaint “‘silly and vindictive’”). Thereafter, without seeking consent

from Judicial Watch, Mr. Klayman entered an appearance on Ms. Cobas’s behalf

and filed a motion requesting that the trial court vacate its order of dismissal. When

the motion was denied, Mr. Klayman filed a notice of appeal on Ms. Cobas’s behalf

and, later, a brief in a Florida appellate court, but the appellate court affirmed the

dismissal.




      In 2002, while still employed by Judicial Watch, Mr. Klayman solicited a

donation from Louise Benson as part of a campaign to raise funds to purchase a

building for the organization. Klayman was acting as both chairman and general

counsel of Judicial Watch when he solicited this donation from Benson. Ms. Benson

committed to donate $50,000 to the building fund, and thereafter paid $15,000

towards that pledge. Judicial Watch did not purchase a building. In 2006, after Mr.

Klayman had left Judicial Watch, he and Ms. Benson filed a lawsuit against Judicial
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 86 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 5 of 14 PageID 127
                                           4

Watch in federal court, where they were represented by attorney Daniel Dugan.

Ultimately, the federal district court dismissed Ms. Benson’s claims (but not Mr.

Klayman’s claims) on jurisdictional grounds. Shortly thereafter, Ms. Benson sued

Judicial Watch in the Superior Court of the District of Columbia, alleging inter alia

unjust enrichment and seeking a return of her donation.           Initially, she was

represented in that suit by Mr. Dugan. Eventually, and without seeking consent from

Judicial Watch, Mr. Klayman entered an appearance in the case as co-counsel for

Ms. Benson. Judicial Watch requested that Klayman withdraw, stating that he

organized the fundraising effort that was at the center of Ms. Benson’s complaint

while he was Judicial Watch’s attorney, and noting that Ms. Benson had identified

him as a fact witness. When Mr. Klayman did not withdraw, Judicial Watch moved

to disqualify him. The motion for disqualification was never decided, as the parties

stipulated to the dismissal of the case.



      In 2001, while Mr. Klayman was still employed by Judicial Watch, Judicial

Watch and Peter Paul entered into a representation agreement, and a modification

thereto, under which Judicial Watch agreed to evaluate legal issues emanating from

Mr. Paul’s fundraising activities during the election campaign for the New York

State Senate in 2000 and to represent him in connection with an investigation into

alleged criminal securities law violations and possible civil litigation stemming from
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 87 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 6 of 14 PageID 128
                                         5

those fundraising activities.   Mr. Klayman drafted, edited, and approved the

representation agreement and modification and authorized the signing of both

documents as Judicial Watch’s chairman and general counsel. Judicial Watch later

represented Mr. Paul in a civil lawsuit brought in California state court. Following

Mr. Klayman’s departure from Judicial Watch, Judicial Watch withdrew from the

representation. Thereafter, Mr. Paul sued Judicial Watch in the United States

District Court for the District of Columbia alleging, among other theories, that

Judicial Watch breached its representation agreement with him. While Mr. Paul

initially was represented by Mr. Dugan, Mr. Klayman entered an appearance in the

case without seeking Judicial Watch’s consent. Judicial Watch moved to disqualify

Mr. Klayman. The district court (the Honorable Royce Lamberth) granted the

motion to disqualify, finding that Mr. Klayman’s representation of Mr. Paul violated

Rule 1.9. The court found that Mr. Klayman was representing the plaintiff “in a

matter directly arising from an agreement he signed in his capacity as [g]eneral

[c]ounsel for the current defendant” and that Mr. Klayman’s representation of Mr.

Paul was “the very type of ‘changing of sides in the matter’ forbidden by Rule 1.9.”



      The Hearing Committee found that Mr. Klayman violated Rule 1.9 (or its

Florida equivalent) in all three matters and violated Rule 8.4(d) in the Paul matter.

It also found that Mr. Klayman gave false testimony before the Hearing Committee
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 88 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 7 of 14 PageID 129
                                         6

and that his disciplinary history in Florida in connection with an unrelated matter

was another aggravating factor. On the basis of all the foregoing, the Hearing

Committee recommended that Mr. Klayman be suspended for ninety days, with

reinstatement contingent upon a showing of his fitness to practice law. The Board,

by contrast, recommended that Klayman be suspended for ninety days with no

fitness requirement. The Board disagreed with the Hearing Committee’s finding that

Disciplinary Counsel proved a violation of Rule 8.4(d) and with its finding that Mr.

Klayman provided false testimony.



      Before this court, neither Mr. Klayman nor Disciplinary Counsel takes issue

with the finding that Mr. Klayman violated Rule 1.9 or its Florida equivalent in the

matters described above, and we therefore need not address that finding. Rather, as

the Board did, we adopt the vast majority of the Hearing Committee’s thorough

analysis. However, as noted above, Disciplinary Counsel takes exception to the

Board’s findings regarding Rule 8.4(d) and false testimony, and to the Board’s

recommended sanction insofar as it omits a fitness requirement. We discuss these

matters below.



                                        II.
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 89 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 8 of 14 PageID 130
                                         7

      Disciplinary Counsel has the burden of proving a violation of the Rules of

Professional Conduct by clear and convincing evidence. In re Speights, 173 A.3d

96, 99 n.3 (D.C. 2017). “When reviewing a recommended disciplinary sanction

against an attorney, this court must accept the Board’s findings of fact if they are

supported by substantial evidence.” In re Sneed, 673 A.2d 591, 593 (D.C. 1996).

The Board “has the power to make its own factual findings” but “must accept the

Hearing Committee’s evidentiary findings, including credibility findings, if they are

supported by substantial evidence in the record.” In re Bradley, 70 A.3d 1189, 1193

(D.C. 2013) (internal quotation marks and emphasis omitted). “Substantial evidence

means enough evidence for a reasonable mind to find sufficient to support the

conclusion reached.” In re Thompson, 583 A.2d 1006, 1008 (D.C. 1990). “[T]he

Board and this court owe no deference to the Hearing Committee’s determination of

‘ultimate facts,’ which are really conclusions of law and thus are reviewed de novo.”

Bradley, 70 A.3d at 1194.       “Whether [a] respondent gave sanctionable false

testimony before the Hearing Committee is a question of ultimate legal fact that the

Board and this court review de novo.” Id. “[T]his court usually adopts the Board’s

recommended sanction ‘unless to do so would foster a tendency toward inconsistent

dispositions for comparable conduct or would otherwise be unwarranted[.]’” Sneed,

673 A.2d at 593.
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 90 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 9 of 14 PageID 131
                                          8

                                         III.



      Rule 8.4(d) establishes that it is professional misconduct for a lawyer to

“[e]ngage in conduct that seriously interferes with the administration of justice[.]”

Id. For conduct to violate Rule 8.4(d), the conduct must be improper, “bear directly

upon the judicial process,” and “taint the judicial process in more than a de minimis

way.” In re Carter, 11 A.3d 1219, 1224 (D.C. 2011) (internal quotation marks

omitted).



      Disciplinary Counsel asserts that the “Board erred by overturning the Hearing

Committee’s conclusion that Mr. Klayman violated Rule 8.4(d) when he appeared

on behalf of [Mr.] Paul with a ‘clear conflict of interest’ and litigated against

disqualification for the second time.” The Board cited a number of reasons for

rejecting the Hearing Committee’s conclusion, including its longstanding “concern[]

about the scope of Rule 8.4(d) in litigation-related disciplinary matters” and its view

that any Rule 8.4(d) violation would be “derivative of the conflict[-]of[-]interest

finding.” But the Board primarily followed this court’s lead in considering the views

of the judge who presided over the litigation in which the disqualification motion

was filed. See In re White, 11 A.3d 1226, 1232 (D.C. 2011). The Board found it

“extra significan[t]” that Judge Lamberth, though he granted the motion to disqualify
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 91 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 10 of 14 PageID 132
                                          9

Mr. Klayman, found “‘a legitimate debate about [Mr. Klayman’s] conduct’” and

further found that Mr. Paul was a needy client who could not otherwise have afforded

legal services.   In light of the “extraordinary situation” of Judge Lamberth’s

“supportive testimony” to the Hearing Committee, the Board was unable to conclude

that Mr. Klayman’s “behavior sufficiently tainted the judicial process to a degree

adequate to sustain the Rule 8.4(d) charge.” 1 We accept the Board’s reasoning and

agree that no Rule 8.4(d) violation was proven by clear and convincing evidence.



                                        IV.



      Before the Hearing Committee, Mr. Klayman testified, “I believed that Mr.

Dug[]an had given the advice of counsel that I could do this [i.e., represent Ms.

Benson], otherwise he [Dugan] wouldn’t have prepared the pleading” opposing the

motion to disqualify Mr. Klayman based on Rule 1.9.” The Hearing Committee

found that this testimony was false, as was Mr. Klayman’s testimony that Mr. Dugan

“was the one who prepared the response to that disqualification motion.”




      1
         The Board noted that in White, by contrast, Judge Lamberth concluded that
White’s conduct had tainted the proceedings; specifically, “[t]he entire litigation was
disrupted and delayed while the [d]istrict [c]ourt dealt with the motion to
disqualify[,]” and the court had to strike an entire deposition because of White’s
presence. Id. at 1232.
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 92 of 95
 Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 11 of 14 PageID 133
                                        10

Disciplinary Counsel contends that this court should defer to the Hearing

Committee’s false-testimony findings as supported by substantial record evidence.



      The Board found that Disciplinary Counsel failed to prove by clear and

convincing evidence that Mr. Klayman gave false testimony. The Board observed

that the Hearing Committee had relied almost entirely on Mr. Dugan’s testimony

that he did not endorse Mr. Klayman’s appearance in the Benson matter. The Board

reasoned, however, that the forcefulness of Mr. Dugan’s testimony was undercut by

his repeated inability to recall the substance of key conversations that took place

between him and Mr. Klayman eight years earlier. In addition, the Board cited prior,

“apparently inconsistent” statements that Mr. Dugan had made about the matter

(e.g., Mr. Dugan’s apparent statement to Judicial Watch’s counsel, referred to in

Judicial Watch’s memorandum in support of its motion to disqualify, that there was

“no ethical issue arising from” Mr. Klayman’s representation of Ms. Benson).



      The Board’s description of Mr. Dugan’s “diminished recollection” of his

discussions with Mr. Klayman about the latter’s entry of his appearance in the

Benson matter, and about Judicial Watch’s demand that Mr. Klayman withdraw

from the representation, is supported by the record. Further, while the Hearing

Committee reasoned that Mr. Klayman “cannot have inferred” that Mr. Dugan
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 93 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 12 of 14 PageID 134
                                         11

blessed his entry of appearance in the Benson matter from Mr. Dugan’s filing of the

opposition to the motion to disqualify since Mr. Dugan “did not write the

opposition[,]” Mr. Dugan acknowledged that his associate may have edited the draft

opposition before it was filed, acknowledged that he (Dugan) did sign the opposition,

and testified that he would not have done so if he had thought that it was frivolous

or thought it violated any ethics or pleadings rules. Additionally, Mr. Klayman’s

testimony was to the effect that the circumstances caused him to believe that Mr.

Dugan had given the advice of counsel. We agree with the Board that there was not

proof by clear and convincing evidence that Mr. Klayman testified dishonestly as to

his belief and recollection. Accordingly, we accept the Board’s conclusion rejecting

the finding that Mr. Klayman testified falsely.



                                       V.



      In explaining its sanction recommendation, the Hearing Committee found that

Mr. Klayman’s misconduct was aggravated by his prior discipline in Florida and his

denial of responsibility as to the underlying conduct. He received a public reprimand

in that jurisdiction after he failed to timely pay the full amount ($5,000) he had

agreed to repay to a former client after mediation to resolve a fee dispute. The Board

gave this matter little weight because of Mr. Klayman’s explanation that a serious
       Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 94 of 95
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 13 of 14 PageID 135
                                         12

car accident had rendered him unable to work at full capacity and caused him

“significant financial difficulties” that affected his ability to pay. We accept that

evaluation.



       We also accept the Board’s conclusion that Disciplinary Counsel did not show

that a fitness requirement is warranted in this case. To be sure, Disciplinary Counsel

proved that Mr. Klayman flagrantly violated Rule 1.9 on three occasions. His

misconduct was not isolated, and, it appears, he acted vindictively and “motivated

by animus toward Judicial Watch” (with which he had developed an acrimonious

relationship).   We agree with the Board and the Hearing Committee that his

misconduct was intentional rather than inadvertent or innocent. We also readily

agree with the Board that his misconduct — involving a “switch[ing of] sides” that

strikes at the integrity of the legal profession — deserves the serious sanction of a

ninety-day suspension. Nevertheless, we are not left with “[s]erious doubt” or “real

skepticism” that Mr. Klayman can practice ethically. In re Adams, 191 A.3d 1114,

1120 (D.C. 2018). Accordingly, we decline to impose a fitness requirement. We

do, however, concur with Disciplinary Counsel’s original recommendation that Mr.

Klayman be ordered to complete a continuing legal education (“CLE”) course on

conflicts of interest.
      Case 1:20-cv-03109-RDM Document 1 Filed 10/02/20 Page 95 of 95
 Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 14 of 14 PageID 136
                                        13

      Wherefore, effective thirty days after entry of this order, Mr. Klayman is

suspended from the practice of law. The period of suspension is ninety days,

commencing after he has filed the affidavit required by D.C. Bar R. XI, § 14(g).

Before reinstatement, he must also complete a CLE course on conflicts of interest. 2



                                    So ordered.




      2
          The pending motion by his counsel to withdraw is hereby granted.
